ICJ_078_MaritimeDelimitation-GreenlandJanMayen_DNK_NOR_1993-06-14_JUD_01_ME_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
MARITIME DELIMITATION IN THE AREA
BETWEEN GREENLAND AND JAN MAYEN

(DENMARK v. NORWAY)

JUDGMENT OF 14 JUNE 1993

1993

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA DELIMITATION MARITIME
DANS LA REGION SITUEE
ENTRE LE GROENLAND ET JAN MAYEN

(DANEMARK c. NORVEGE)

ARRET DU 14 JUIN 1993
Official citation :

Maritime Delimitation in the Area between Greenland
and Jan Mayen, Judgment, I.C.J. Reports 1993, p. 38

Mode officiel de citation :

Délimitation maritime dans la région située entre le Groenland
et Jan Mayen, arrêt, C.I.J. Recueil 1993, p. 38

 

Sales number
ISSN 0074-4441 N° de vente: 63 5
ISBN 92-1-070693-5

 

 

 
38

COUR INTERNATIONALE DE JUSTICE
ANNEE 1993

14 juin 1993

AFFAIRE DE LA DELIMITATION MARITIME
DANS LA REGION SITUEE
ENTRE LE GROENLAND ET JAN MAYEN

(DANEMARK c. NORVEGE)

Délimitation du plateau continental et des zones de péche de deux Etats dont
les côtes se font face — Zone maritime faisant l'objet de la présente affaire
— Demande de la Partie requérante tendant au tracé d’une ligne unique de délimi-
tation — Prétention du défendeur selon laquelle deux lignes séparées mais coinci-
dentes (lignes médianes) constitueraient les lignes de délimitation appropriées.

Prétention de la Norvége selon laquelle une ligne de délimitation du plateau
continental serait déjà «en place» en vertu d’un accord de 1965 entre les Parties
prévoyant l'emploi d’une ligne médiane — Interprétation de l'accord — Texte,
contexte, et objet et but de l'accord — Pratique ultérieure des Parties — Portée
ratione loci de l'accord de 1965.

Prétention de la Norvège selon laquelle une ligne de délimitation du plateau
continental serait déjà «en place» en raison de l'effet produit entre les Parties par
la convention de Genève de 1958 sur le plateau continental — Prétention selon
laquelle le Danemark aurait accepté qu'il n'y avait pas de «circonstances
spéciales » dans la région.

Prétention de la Norvège selon laquelle les Parties, par leur conduite, auraient
reconnu l'applicabilité d’une délimitation selon la ligne médiane pour le plateau
continental et les zones de pêche — Actes législatifs danois — Contacts et échanges
diplomatiques — Positions exprimées par les Parties à la troisième conférence des
Nations Unies sur le droit de la mer.

Droit applicable à la délimitation — Absence d'accord des Parties sur une ligne
unique pour la délimitation maritime — Convention de Genève de 1958 sur le
plateau continental applicable à la délimitation du plateau continental — Droit
coutumier applicable aux zones de pêche — Relations de ce droit avec celui gouver-
nant la zone économique exclusive.

Ligne médiane tracée à titre provisoire comme première étape de l'opération de
délimitation, pouvant être ensuite ajustée ou déplacée pour parvenir à un résultat
équitable — Question de savoir si cette méthode est appropriée pour le plateau

4

1993
14 juin
Rôle général
n° 78
DÉLIMITATION MARITIME (ARRÊT) 39

continental — Question de savoir si elle est appropriée pour les zones de pêche
— Facteurs appelant un ajustement ou déplacement de la ligne provisoire —
« Circonstances spéciales » selon la convention de Genève de 1958 — «Circons-
tances pertinentes » et droit coutumier.

Circonstances spéciales et circonstances pertinentes indiquées par les Parties
dans la présente affaire — Disparité des longueurs des côtes pertinentes — Ques-
tion de savoir si la ligne des 200 milles mesurée à partir de la côte du Groenland
constitue une ligne de délimitation équitable — Accès aux ressources halieutiques
— Localisation géographique des stocks de poisson — Effet des glaces — Effet sur
l'accès aux eaux — Population et facteurs socio-économiques — Considérations de
sécurité — Conduite des Parties — Accords de 1980 et 1981 entre la Norvège et
l'Islande en matière de pêche et de plateau continental — Relation entre la zone de
protection de la pêche autour du Svalbard (y compris l'île aux Ours) et la zone
économique de la Norvège continentale.

Question de savoir si la Cour doit se limiter à un jugement « déclaratoire » ou doit
fixer la ligne de délimitation — Méthode de délimitation.

ARRÊT

Présents: Sir Robert JENNINGS, Président; M. Opa, Vice-Président; MM. Aco,
SCHWEBEL, BEDJAOUI, NI, EVENSEN, TARASSOV, GUILLAUME, SHAHA-
BUDDEEN, AGUILAR MAWDSLEY, WEERAMANTRY, RANJEVA, AJIBOLA,
juges ; M. FISCHER, juge ad hoc; M. VALENCIA-OSPINA, Greffier.

En l'affaire de la délimitation maritime dans la région située entre le Groen-
land et Jan Mayen,

entre

le Royaume du Danemark,
représenté par
M. Tyge Lehmann, ambassadeur, conseiller juridique, ministére des affaires
étrangères,
M. John Bernhard, ambassadeur, ministère des affaires étrangères,
comme agents;
M. Per Magid, avocat,
comme agent et avocat;

M. Eduardo Jiménez de Aréchaga, professeur de droit international à la
faculté de droit de l’Université catholique de l’Uruguay,

M. Derek W. Bowett, C.B.E., Q.C., F.B.A., professeur émérite de droit inter-
national à l’Université de Cambridge (chaire Whewell),

comme conseils et avocats;

M. Finn Lynge, expert-consultant pour les affaires du Groenland, ministére
des affaires étrangères,

Mre Kirsten Trolle, expert-consultant, autorité territoriale du Groeniand,

M. Milan Thamsborg, expert en hydrographie,

comme conseils et experts;
DÉLIMITATION MARITIME (ARRÊT) 40

M. Jacob Hayrup, chef de section, ministère des affaires étrangères,

M™ Aase Adamsen, chef de section, ministère des affaires étrangères,

M. Frede Madsen, expert de l’Etat en géodésie, service topographique et
cadastral danois,

M. Ditlev Schwanenflügel, avocat auxiliaire,

M. Olaf Koktvedgaard, avocat auxiliaire,

comme conseillers ;

et

Mr Jeanett Probst Osborn, ministère des affaires étrangères,
Me Birgit Skov, ministère des affaires étrangères,

comme secrétaires,

et

le Royaume de Norvège,
représenté par

M. Bjorn Haug, procureur général,
M. Per Tresselt, consul général, Berlin,

comme agents et conseils;

M. Ian Brownlie, Q.C., D.C.L., F.B.A., professeur de droit international
public à l'Université d’Oxford, titulaire de la chaire Chichele; Fellow de
l’All Souls College d'Oxford,

M. Keith Highet, professeur invité de droit international à la Fletcher School
of Law and Diplomacy et membre des barreaux de New York et du district
de Columbia,

M. Prosper Weil, professeur émérite à l’Université de droit, d'économie et de
sciences sociales de Paris,

comme conseils et avocats;

M. Morten Ruud, directeur général de la division des questions polaires,
ministère de la justice,

M. Peter Gullestad, directeur général de la direction des pêcheries,

le capitaine de frégate P. B. Beazley, O.B.E., F.RI.C.S., R.N. (en retraite),

M Kristine Ryssdal, procureur général adjoint,
M. Rolf Einar Fife, premier secrétaire, mission permanente de la Norvège
auprès de l’Organisation des Nations Unies à New York,

comme conseillers;

Mr Nina Lund, fonctionnaire administratif, ministère des affaires étrangères,
M" Juliette Bernard, agent administratif, ministère des affaires étrangères,
Me Alicia Herrera, La Haye,

comme personnel technique,

La Cour,
ainsi composée,
aprés délibéré en chambre du conseil,

rend l'arrêt suivant:
DÉLIMITATION MARITIME (ARRÊT) 4)

1. Le 16 août 1988, le chargé d’affaires par intérim de l’ambassade du
Royaume du Danemark a La Haye a déposé au Greffe de la Cour une requéte
introduisant une instance contre le Royaume de Norvège au sujet d’un diffé-
rend relatif à la délimitation maritime entre le territoire danois du Groenland et
Vile norvégienne de Jan Mayen. La requête invoque, pour fonder la compé-
tence de la Cour, les déclarations par lesquelles les Parties ont accepté la juri-
diction obligatoire de la Cour, ainsi qu’il est prévu au paragraphe 2 de
l’article 36 de son Statut.

2. Conformément au paragraphe 2 de l’article 40 du Statut de la Cour, la
requête a été immédiatement communiquée par le Greffier au Gouvernement
de la Norvège. Conformément au paragraphe 3 du même article, le Greffier en
a informé tous les autres Etats admis à ester devant la Cour.

3. Par une ordonnance rendue par la Cour le 14 octobre 1988 et par une
ordonnance prise par le Président de la Cour le 21 juin 1990, des délais ont été
fixés pour le dépôt d’un mémoire et d’un contre-mémoire ainsi que pour le
dépôt d’une réplique et d’une duplique, respectivement; ces pièces ont été
dûment déposées dans les délais fixés à cet effet.

4. La Cour comptant sur le siège un juge de nationalité norvégienne, mais
aucun juge de nationalité danoise, le Gouvernement du Danemark, dans l’exer-
cice du droit que lui confère le paragraphe 2 de l’article 31 du Statut, a désigné
M. Paul Henning Fischer pour siéger en qualité de juge ad hoc.

5. Entre la date du dépôt de la réplique du Danemark et l'ouverture de la pro-
cédure orale, une série de documents supplémentaires ont été présentés succes-
sivement par le Danemark et par la Norvège, et à nouveau par le Danemark,
puis par la Norvège. Après la clôture de la procédure écrite, la Partie adverse a
été consultée dans chaque cas conformément à l’article 56 du Règlement de la
Cour, et elle a indiqué qu’elle ne s’opposait pas à la production de ces documents.

6. Conformément au paragraphe 2 de l’article 53 du Règlement, la Cour,
après s'être renseignée auprès des Parties, a décidé que des exemplaires des
pièces de procédure et des documents annexés seraient rendus accessibles au
public à l’ouverture de la procédure orale.

7. Au cours des audiences publiques tenues entre le 11 et le 27 janvier 1993,
la Cour a entendu les exposés oraux qu’ont prononcés devant elle:

Pour le Royaume du Danemark: M. Tyge Lehmann,
M. John Bernhard,
M. Per Magid,
M. Eduardo Jiménez de Aréchaga,
M. Derek W. Bowett, Q.C.,
M. Finn Lynge,
M™ Kirsten Trolle,
. Milan Thamsborg.

=

Pour le Royaume de Norvège: M. Bjorn Haug,

M. Per Tresselt,

M. Ian Brownlie, Q.C.,
M. Keith Highet,

. Prosper Weil.

8. Au cours des audiences, des questions ont été posées aux deux Parties par un
membre de la Cour, et il y a été répondu par écrit après la clôture de la procédure
orale conformément au paragraphe 4 de l’article 61 du Règlement de la Cour.

=

* *
DÉLIMITATION MARITIME (ARRÊT) 42

9. Au cours de la procédure écrite, les conclusions ci-après ont été présentées

par les Parties:

Au nom du Royaume du Danemark:

dans le mémoire:

« Au vu des faits et arguments exposés dans la première et la deuxième
partie du présent mémoire,

Plaise à la Cour:

De dire et juger que le Groenland a droit à une zone entière de pêche et
de plateau continental de 200 milles face à l’île de Jan Mayen; et en consé-
quence

De tracer une ligne unique de délimitation de la zone de pêche et du
plateau continental du Groenland dans les eaux situées entre le Groenland
et Jan Mayen à une distance de 200 milles marins mesurée à partir de la
ligne de base du Groenland »;

dans la réplique:

«Au vu des faits et arguments exposés dans le mémoire et dans la
présente réplique,

Plaise à la Cour:

1) De dire et juger que le Groenland a droit à une zone entière de pêche
et de plateau continental de 200 milles face à l’île de Jan Mayen; et en
conséquence

2) De tracer une ligne unique de délimitation de la zone de pêche et du
plateau continental du Groenland dans les eaux situées entre le Groenland
et Jan Mayen à une distance de 200 milles marins mesurée à partir de la
ligne de base du Groenland, dont le tronçon approprié est représenté par
des lignes droites (géodésiques) joignant les points ci-après, dans l’ordre
indiqué *:

Point n° Désignation Latitude nord Longitude ouest
1 Cap Russel 69° 59° 383 22° 19 18”2
2 Cap Brewster 70° 07’ 240 22° 03’ 55"5
3 Cap Lister 70° 29’ 33”5 21° 32287
4 Cap Hodgson 70° 32167 21° 28’ 51”0
5 Ile Rathbone SE 70° 39’ 534 21° 23014
6 Ile Rathbone NE 70° 40’ 1477 21° 23’01"8
7 Cap Topham 71° 19’ 560 21° 37'57"0
8 Tle Murray 71° 32’ 45"3 21° 40’ 00”0
9 Rocher 72° 16’ 094 22° 00° 176

10 Tle Franklin 72° 38’ 57"2 21° 40’ 047
11 Tle Bontekoe 73° 07’ 159 21° 12’ 09”0
12 Cap Broer Ruys SW 73° 28' 579 20° 25’ 05”9
13 Cap Broer Ruys 73° 30’ 3079 20° 23’ 02”6

* Entre les points n° 1 et 2, 3 et 4, 12 et 13 et 19 et 20, la ligne de base suit la
laisse de basse mer le long de la côte. Les points saillants, sur les tronçons
susmentionnés de la laisse de basse mer; sont présentés dans la sous-annexe de
l’annexe 58. Les coordonnées de tous les points de base ont été calculées sur la
base du système WGS 84.
DÉLIMITATION MARITIME (ARRÊT) 43

Point n° Désignation Latitude nord Longitude ouest
14 Ile Arundel 73° 45’ 494 20° 03’ 289
15 Cap Borlase Warren 74° 15’ 58"1 19° 22’ 114
16 Clark Bjerg 74° 20’ 3473 19° 11/0477
17 Lille Pendulum 74° 36' 439 18° 22’ 33”0
18 Cap Philip Broke 74° 57° 15”"2 17° 31’ 0875
19 Cap Pansch S 75° 00’ 348 17° 22’ 20”"4
20 Cap Pansch 75° 08'37"5 17° 19'01”6
21 Cap Borgen SE 75° 21' 26"1 17° 50’ 52”2.»

Au nom du Royaume de Norvège:
dans le contre-mémoire:

« Vu les considérations développées dans le présent contre-mémoire et,
en particulier, les éléments de preuve relatifs aux relations entre les Parties
aux moments pertinents,

Plaise à la Cour de dire et juger:

1) Que la ligne médiane constitue la ligne de séparation aux fins de la
délimitation des étendues pertinentes du plateau continental entre la
Norvége et le Danemark dans la région située entre Jan Mayen et le
Groenland;

2) Que la ligne médiane constitue la ligne de séparation aux fins de la
délimitation des étendues pertinentes des zones de péche entre la Norvége
et le Danemark dans la région située entre Jan Mayen et le Groenland;

3) Que les demandes du Danemark sont sans fondement ni validité, et
que les conclusions figurant dans le mémoire du Danemark sont rejetées » ;

dans la duplique :

« Vu les considérations développées dans le contre-mémoire de la
Norvège et dans la présente duplique et, en particulier, les éléments de
preuve relatifs aux relations entre les Parties aux moments pertinents, et
les conclusions présentées dans le contre-mémoire étant maintenues
inchangées,

Plaise à la Cour de dire et juger:

1) Que la ligne médiane constitue la ligne de séparation aux fins de la
délimitation des étendues pertinentes du plateau continental entre la
Norvège et le Danemark dans la région située entre Jan Mayen et le
Groenland;

2) Que la ligne médiane constitue la ligne de séparation aux fins de la
délimitation des étendues pertinentes des zones de pêche adjacentes dans
la région située entre Jan Mayen et le Groenland:

3) Que les demandes du Danemark sont sans fondement ni validité, et
que les conclusions figurant dans le mémoire du Danemark sont rejetées. »

10. Au cours de la procédure orale, les conclusions ci-après ont été présen-
tées par les Parties:

Au nom du Royaume du Danemark:

Conclusions 1 et 2 identiques à celles présentées dans la réplique et repro-
duites au paragraphe 9 ci-dessus, avec la conclusion additionnelle ci-après :
DÉLIMITATION MARITIME (ARRÊT) 44

«3) Si, pour quelque raison que ce soit, la Cour se trouve dans l’impos-
sibilité de tracer la ligne de délimitation demandée au paragraphe 2, le
Danemark prie la Cour de décider, en conformité avec le droit internatio-
nal et à la lumière des faits et des arguments mis en avant par les Parties, où
la ligne de délimitation doit être tracée entre les zones de pêche et le pla-
teau continental du Danemark et de la Norvège dans les eaux comprises
entre je Groenland et Jan Mayen, et de tracer cette ligne. »

Au nom du Royaume de Norvège:

Conclusions 1 et 2 identiques à celles présentées dans la duplique et repro-
duites au paragraphe 9 ci-dessus, et conclusion 3 modifiée comme suit:

«3) Que les demandes du Danemark sont sans fondement ni validité, et
que les conciusions et demandes du Danemark sont rejetées. »

x * +

11. La région maritime, objet de la présente affaire devant la Cour, est
la partie de l’océan Atlantique qui s’étend entre la côte orientale du
Groenland et l’île de Jan Mayen, au nord de I’Islande et du détroit du
Danemark qui sépare le Groenland de l’Islande, comme indiqué sur le
croquis n° 1, page 45 du présent arrêt. La distance entre Jan Mayen et la
côte orientale du Groenland est d’environ 250 milles marins (463 kilo-
mètres). La profondeur de la mer, dans la région qui les sépare, est en géné-
ral inférieure à 2000 mètres : elle varie toutefois entre 3000 mètres dans le
nord de la région et 1000 mètres dans le sud, et il existe quelques hauts-
fonds, à l’ouest de la partie la plus méridionale de Jan Mayen, où la
profondeur n’est pas supérieure à 500 mètres. Un certain nombre de faits
géographiques, économiques ou autres ont été présentés à la Cour
par les Parties comme concernant la région qu’elle aura à examiner;
c’est à la Cour qu’il appartiendra de décider, le moment venu, si certains
de ces faits influent en droit sur la délimitation à titre de circonstances
«spéciales » ou de circonstances «pertinentes ».

12. L'ensemble de la zone dont s’occupe la Cour est situé au nord du
cercle polaire arctique: les eaux au large de la partie nord de la côte orien-
tale du Groenland sont en permanence recouvertes par la banquise. La
région est considérablement affectée par les glaces dérivantes, dont l’éten-
due varie selon l’époque de l’année.

13. Le Groenland relève de la souveraineté du Danemark et Jan Mayen
de celle de la Norvège. Le Groenland, qui était auparavant une colonie
danoise, fait partie intégrante du Royaume du Danemark depuis 1953.
Une loi adoptée par le Parlement danois en 1978 et un référendum orga-
nisé au Groenland en 1979 ont instauré l’autonomie interne du Groen-
land. Jan Mayen, qui a été utilisée à partir de 1922 par l’Institut
météorologique norvégien, a été annexée par la Norvège en 1929, lorsque
a été proclamée la souveraineté norvégienne sur l’île. En 1930, l’île a été
intégrée au Royaume de Norvège en tant que partie inaliénable du
Royaume.

10
DÉLIMITATION MARITIME (ARRÊT) 45

 

Du ,20W, a J10W Li
>a CROQUIS N° 1
v
%
lp
NS
MER DU

GROENLAND

Île Shannon
75°| H [75°
N 4 N

GROENLAND

   

 

   

 

 

 

G
Seoresby Sund
He | 70°
N N
ot
] os |
ps
Nid
ot” MER DE
&
a À Kolbeinsey , NORVEGE
65! les?
N N
poo 7 D A EE evo nes 1

il
DÉLIMITATION MARITIME (ARRÊT) 46

14. La population totale du Groenland est d'environ cinquante-cinq
mille habitants, dont quelque six pour cent vivent à l’est du Groenland. Le
secteur groenlandais de la pêche emploie environ un quart de la popula-
tion active et produit approximativement quatre-vingts pour cent du total
des recettes d’exportation. La zone maritime qui intéresse la Cour
comporte un territoire de pêche riche l’été en capelan, le seul poisson qui
fasse l’objet d’une exploitation commerciale dans cette zone (para-
graphe 73 ci-après).

15. L'île de Jan Mayen n’a pas de population établie de manière
permanente; elle est habitée seulement par le personnel technique et
autre, soit environ vingt-cinq personnes au total, de la station météorolo-
gique de l’île, d’une station LORAN-C et de la station radio côtière.
L'île possède un terrain d'atterrissage, mais pas de port; les appro-
visionnements volumineux parviennent par mer et sont déchargés, le
plus souvent, à Hvalrossbukta (la baie du Morse). Dans la région com-
prise entre Jan Mayen et le Groenland, la Norvège a pratiqué notamment
la chasse à la baleine et la chasse au phoque, ainsi que la pêche au
capelan et à d’autres espèces. Ces activités sont exercées par des navires
dont les ports d’attache sont situés en Norvège continentale et non à
Jan Mayen.

16. En 1976, le Parlement danois a adopté une loi habilitant le premier
ministre à étendre la zone de pêche danoise existante de façon à y inclure
les eaux «bordant les côtes du Royaume de Danemark» délimitées par
une ligne située à 200 milles des lignes de base pertinentes ; une telle exten-
sion pouvait être effectuée zone par zone. Une extension limitée de la zone
de pêche du Groenland a pris effet le 1% janvier 1977; au large de la côte
orientale du Groenland, cette extension n’a été appliquée, vers le nord,
que jusqu’au 67° parallèle. Selon le Danemark, l’une des raisons de cette
limitation était qu’une extension plus au nord risquait de soulever
certaines difficultés en ce qui concerne la délimitation des zones de pêche
face à l’Islande et à Jan Mayen. Par décret prenant effet le 1° juin 1980, le
Danemark a étendu à 200 milles, au nord du 67° parallèle, la zone de pêche
située au large de la côte orientale du Groenland. Il était prévu dans ce
décret que la juridiction en matière de pêche ne serait pas exercée, face à
Jan Mayen, au-delà de la ligne médiane «jusqu’à nouvel ordre». Par
décret du 31 août 1981 cette juridiction a été affirmée sur la totalité des
200 milles (voir le paragraphe 36 ci-après).

17. En 1976, le Parlement norvégien a adopté une loi habilitant le
gouvernement à établir une «zone économique» de 200 milles au large
des côtes du pays, et une telle zone a été établie au large de la Norvège
continentale avec effet au 8 janvier 1977. Par décret royal ayant pris effet
le 29 mai 1980, le Gouvernement norvégien a établi une zone de pêche de
200 milles au large de Jan Mayen. Ce décret disposait que cette zone ne
devrait pas s'étendre «au-delà de la ligne médiane par rapport au Groen-
land». Entre le 1° juin 1980 et le 31 août 1981, la ligne médiane a ainsi
constitué la ligne de facto entre les zones dans lesquelles les Parties exer-
çaient leur juridiction respective en matière de pêche.

12
DÉLIMITATION MARITIME (ARRÊT) 47

18. Il convient d’indiquer maintenant comment la Cour entend dési-
gner, aux fins du présent arrêt, trois zones maritimes situées entre le
Groenland et Jan Mayen, et dont il a été fait état dans l'argumentation des
Parties. Il y a en premier lieu la zone limitée par la ligne unique de délimi-
tation des 200 milles que revendique le Danemark et par les deux lignes
médianes coïncidentes que réclame la Norvège. Cette zone peut par
commodité être dénommée «zone de chevauchement des revendica-
tions»; elle est représentée sur le croquis n° 1. Elle est fermée au nord par
l'intersection des lignes de délimitation proposées par les Parties; au sud,
la zone est limitée par une ligne (BCD sur le croquis n° 1) qui représente la
limite de la zone économique de 200 milles que revendique l’Islande!. Le
Danemark demande à la Cour de limiter sa décision aux espaces situés au
nord de cette ligne, ce que la Norvège accepte.

19. La deuxième zone en cause est la suivante. Le Danemark reven-
dique un droit à un plateau continental et à une zone de pêche des
200 milles, sans aucune amputation, au large de la côte orientale du
Groenland. La Norvège limite sa demande à la zone située du côté est de
la ligne médiane, mais cela ne signifie pas qu’elle estime que Jan Mayen a
moins droit à un plateau continental et à une zone de pêche de 200 milles
que la côte du Groenland. La zone comprise entre la ligne des 200 milles
revendiquée par le Danemark et une ligne correspondante tracée à
200 milles marins à partir des lignes de base de la côte nord-ouest de
Jan Mayen a été qualifiée par la Norvège de «zone potentielle de chevau-
chement des revendications ». Cette zone, figurée également sur le croquis
n° 1, peut, aux fins du présent arrêt, être plus commodément dénommée
«zone de chevauchement des titres potentiels ».

20. En troisième lieu, le Danemark a mis en avant, dans son mémoire,
ce qu’il appelle la «zone pertinente au regard du différend sur la délimita-
tion», figurée sur le croquis n° 1 comme la zone circonscrite par les
lignes HA et AE, les lignes de base le long de la côte de Jan Mayen entre E
et F, les lignes FB et BCDG, et les lignes de base le long de la côte du
Groenland entre G et H. La Norvège a contesté que l’expression «zone
pertinente» ait, en soi, une signification en termes juridiques et elle a
soutenu que la zone identifiée par le Danemark est totalement dépourvue
de pertinence pour effectuer une délimitation, faute d’avoir un rapport
quelconque soit avec la géographie de la région, soit avec les principes du
droit. La Cour relève toutefois que le choix des points G et H, qui définis-
sent la longueur des côtes du Groenland dont le Danemark se sert aux fins
de comparaison avec la longueur de la côte de Jan Mayen, n’est pas arbi-
traire. Le point H est le point de la côte du Groenland qui détermine, avec
le point approprié de l’extrémité nord de Jan Mayen (point E), la ligne
d’équidistance en son point d’intersection avec la ligne des 200 milles du

1 Sur les cartes produites par les Parties auxquelles il a été fait référence dans l’argu-
mentation, les points marqués C et D dans le présent arrêt étaient désignés par les lettres
C, et D,. [Note du Greffe.]

13
DÉLIMITATION MARITIME (ARRÊT) 48

Danemark (point A). De même, le point G est le point de la côte du Groen-
land qui détermine, avec l’extrémité sud de Jan Mayen (point F), la ligne
d’équidistance en son point d’intersection (point D) avec la ligne des
200 milles revendiquée par l’Islande, que les Parties s’accordent pour
considérer comme la limite sud de la délimitation demandée à la Cour.

21. Le Danemark a calculé la superficie de la «zone pertinente au
regard du différend sur la délimitation» comme étant d’environ 237000
kilométres carrés. Le Danemark calcule en outre que, sur cette zone,
approximativement 96000 kilométres carrés seraient, par une ligne
médiane, attribués à la Norvège, et environ 141000 kilomètres carrés au
Danemark. Ces chiffres n’ont pas été contestés par la Norvège. Toutefois,
si l’on considère la zone de chevauchement des titres potentiels, telle
qu’elle est définie au paragraphe 19 ci-dessus, entre la ligne des 200 milles
au large de la côte du Groenland et la ligne des 200 milles au large de la
côte de Jan Mayen, la division de cette zone (représentant au total quelque
136000 kilomètres carrés) par la ligne médiane attribuerait, comme le
constate la Cour, environ 71 500 kilomètres carrés au Danemark et entre
64500 et 65000 kilomètres carrés à la Norvège.

22. Une des allégations principales de la Norvège est qu’une délimita-
tion a déjà été effectuée entre Jan Mayen et le Groenland. Les traités en
vigueur entre les Parties — un accord bilatéral de 1965 et la convention de
Genève sur le plateau continental de 1958 — ont eu pour effet, selon la
Norvège, d'établir la ligne médiane comme ligne de délimitation du
plateau continental des Parties, et la pratique suivie par celles-ci en fait de
zones de pêche implique qu’elles ont reconnu que les lignes de délimita-
tion existantes du plateau continental s'appliquent aussi à l’exercice de
la juridiction en matière de pêche. Selon la Norvège, indépendamment
de cette question de l’effet des traités, les Parties, par leur «conduite
conjointe », auraient reconnu depuis longtemps que la ligne médiane était
applicable dans leurs relations mutuelles en ce qui concerne la délimita-
tion tant du plateau continental que des zones de pêche. Ces allégations,
selon lesquelles une ligne de délimitation est déjà en place, devront être
analysées en premier lieu.

23. Le Danemark et la Norvège ont conclu le 8 décembre 1965 un
accord relatif à la délimitation du plateau continental. Le texte authen-
tique de cet accord est établi en danois et en norvégien : il en a été fourni à
la Cour une traduction anglaise, qui n’a pas été contestée. Toutefois, les
Parties s’opposent sur le sens et l’effet de cet accord. Le préambule et
l’article premier de l’accord se lisent comme suit:

«Le Gouvernement du Royaume du Danemark et le Gouverne-
ment du Royaume de Norvège, ayant décidé d’établir la ligne de
séparation entre les parties du plateau continental sur lesquelles le

14
DÉLIMITATION MARITIME (ARRÊT) 49

Danemark et la Norvège, respectivement, exercent des droits souve-
rains aux fins de l’exploration et de l’exploitation des ressources
naturelles, sont convenus des dispositions suivantes :

Article premier

La ligne de séparation entre les parties du plateau continental sur
lesquelles le Danemark et la Norvège, respectivement, exercent des
droits souverains sera la ligne médiane dont tous les points sont équi-
distants des points les plus proches des lignes de base à partir
desquelles est mesurée la largeur de la mer territoriale de chacune
des Parties contractantes.»

L'article 2 prévoit que: « Pour que le principe énoncé à l’article premier
soit convenablement appliqué, la ligne de séparation consistera en lignes
droites », lesquelles sont ensuite définies par huit points, énumérés avec
les coordonnées géodésiques pertinentes reportées sur une carte annexée
à l’accord; les lignes ainsi définies se trouvent dans le Skagerrak et une
partie de la mer du Nord, entre les parties continentales du Danemark et
de la Norvège.

24. Il est clair que l’accord ne contient pas de disposition ayant pour
objet de définir spécifiquement la position d’une ligne médiane entre le
Groenland et Jan Mayen. La Norvège affirme cependant que cet instru-
ment constitue un accord général entre les deux pays pour traiter la ligne
médiane comme ligne de séparation aux fins de toutes les délimitations de
plateau continental entre eux et qu’il n’existe en conséquence aucune
restriction quant au champ d’application géographique de laccord. Le
Danemark, au contraire, soutient qu’il s’agit là non pas d’un accord
d’application aussi générale, mais d’un accord concernant exclusivement
le Skagerrak et une partie de la mer du Nord. Il fait valoir que cette limita-
tion ressort à l’évidence des termes de l’article 2 de l’accord, qui dispose
que «la ligne de séparation consistera en lignes droites» passant par
huit points dans le Skagerrak et une partie de la mer du Nord.

25. Dans cette perspective, la Norvège soutient que le texte de l’ar-
ticle premier est de portée générale, sans limitation ni réserve, et que le
sens ordinaire de ce texte doit être «qu'il établit définitivement la base
pour toutes les lignes de délimitation qu’il appartiendrait en fin de compte
[aux Parties} de démarquer». Selon la Norvège, l’article 2, qui ne vise
certes que le plateau continental de la partie continentale des deux pays,
«concerne la démarcation». La Norvège en conclut que les Parties sont et
demeurent tenues de se conformer au principe de la ligne médiane retenu
par l’accord de 1965, et que, au cas où une définition plus précise de la
ligne de délimitation du plateau continental dans une autre zone devien-
drait nécessaire, elles seraient dans l’obligation de procéder à la « démar-
cation» ou au tracé d’une telle ligne de délimitation sur cette base. De
plus, l'accord de 1965 ne faisant pas mention de circonstances spéciales
de nature à influer sur la «démarcation» du plateau continental des
deux Parties, la Norvège considère qu’il faut en déduire que celles-ci ont à

15
DÉLIMITATION MARITIME (ARRÊT) 50

l’époque constaté qu’il n'existait pas de «circonstances spéciales ». Le
Danemark, par contre, soutient que l’objet et le but de l’accord sont seule-
ment la délimitation dans le Skagerrak et une partie de la mer du Nord sur
la base d’une ligne médiane.

26. La Cour doit se prononcer sur l’interprétation qu’il convient de
donner de l’accord de 1965. Le préambule de celui-ci dispose que les deux
gouvernements ont décidé d'établir «la ligne de séparation» entre les
parties du plateau continental sur lesquelles le Danemark et la Norvège,
respectivement, exercent des droits souverains aux fins de l'exploration et
de l'exploitation des ressources naturelles. D’une manière analogue,
l’article premier mentionne aussi «la ligne de séparation entre les parties
du plateau continental...» en cause. Logiquement, l'accord prévoit aussi à
l'article 2 que «la ligne de séparation consistera en lignes droites » passant
par huit points de la mer du Nord. Les mots «1a ligne de séparation » dans
ces trois parties de l’accord, employés au singulier, doivent se référer à la
ligne de délimitation définie à l’article 2. Si l’intention avait été autre,
l’article 2 aurait été rédigé de manière à préciser qu’il ne concerne qu’une
partie de l’ensemble de la ligne de délimitation envisagée par le préam-
bule et l’article premier. Considéré à la lumière de l’article 2 de l'accord, le
principe posé à l’article premier ne vaut qu’en ce qui concerne la zone
mentionnée à l’article 2.

27. En tout état de cause, l’accord de 1965 doit être lu dans son
contexte, à la lumière de son objet et de son but. La convention de Genève
sur le plateau continental, adoptée en 1958, définit, en son article premier,
l’expression «plateau continental» de la manière suivante:

«a) le lit dela mer et le sous-sol des régions sous-marines adjacentes
aux côtes, mais situées en dehors de la mer territoriale, jusqu’à une
profondeur de 200 mètres ou, au-delà de cette limite, jusqu’au point
où la profondeur des eaux surjacentes permet l'exploitation des
ressources naturelles desdites régions; ble lit de la mer et le sous-sol
des régions sous-marines analogues qui sont adjacentes aux côtes
des îles ».

En 1965, les deux Parties avaient incorporé dans leur législation interne la
définition du plateau continental donnée dans la convention (décret
danois du 7 juin 1963, art. 2, par. 1; décret norvégien du 31 mai 1963 et loi
du 21 juin 1963, art. premier). C’est pourquoi le Danemark a soutenu
qu’en 1965 les deux Parties ne pouvaient songer à la région comprise entre
le Groenland et Jan Mayen comme objet potentiel d’une future délimita-
tion: l’une et l’autre faisaient valoir en matière de plateau continental des
droits conformes à la définition du plateau figurant dans la convention de
1958 (profondeur de 200 mètres ou limite d’exploitabilité). La Cour consi-
dère que l’objet et le but de l’accord de 1965 étaient simplement de régler
la question de la délimitation dans le Skagerrak et une partie de la mer du
Nord, zone où le fond de la mer (à l'exception de la «fosse norvégienne »)
est entièrement constitué par un plateau continental d’une profondeur
inférieure à 200 mètres, et que rien ne porte à croire que les Parties aient

16
DÉLIMITATION MARITIME (ARRÊT) 51

envisagé la possibilité qu’un jour une délimitation du plateau entre le
Groenland et Jan Mayen pourrait étre nécessaire, ou entendu rendre leur
accord applicable à une telle délimitation.

28. Il convient aussi, aux fins de l’interprétation de l’accord de 1965, de
tenir compte de la pratique ultérieure des Parties. La Cour note d’abord
les termes d’un communiqué de presse publié par le ministère norvégien
des affaires étrangères le 8 décembre 1965, qui se réfère à l’accord de cette
date comme étant «le deuxième accord conclu par la Norvège concernant
la délimitation du plateau continental dans la mer du Nord» (les italiques
sont de la Cour) (le premier ayant été un accord du 10 mars 1965 conclu
avec le Royaume-Uni). Plus significatif est un traité signé par la suite dans
le même domaine: le 15 juin 1979, le Danemark et la Norvège ont conclu
un accord «relatif à la délimitation du plateau continental dans la région
située entre les îles Féroé et la Norvège ainsi qu’à la délimitation entre la
zone de pêche au large des îles Féroé et la zone économique norvé-
gienne ». Conformément à cet accord, la ligne de délimitation du plateau
continental entre les îles Féroé et la Norvège devait être «la ligne
médiane» (art. premier), et «la ligne de délimitation entre la zone de
pêche aux abords des îles Féroé et la zone économique norvégienne »
(art. 4) devait suivre la ligne de délimitation qui avait été définie à l’ar-
ticle 2 «aux fins de l'application du principe de la ligne médiane visé à
l’article premier». L'accord de 1979 ne contenait aucune mention de
l'existence ni de la teneur de l’accord de 1965. La Cour estime que, si les
Parties avaient eu l’intention dans l’accord de 1965 de s’engager à appli-
quer la ligne médiane pour toutes les délimitations ultérieures du plateau,
il y aurait été fait référence dans l’accord de 1979.

29. Cette absence de rapport entre l’accord de 1965 et l’accord de 1979
est confirmée par les termes de la communication officielle de ce dernier
texte au Parlement par le Gouvernement norvégien. La proposition n° 63
(1979-1980) au Storting contient le passage suivant:

«Le 8 décembre 1965, la Norvège et le Danemark ont signé un
accord concernant la délimitation du plateau continental entre les
deux Etats.

L'accord ne portait pas sur la délimitation du plateau continental
dans la zone située entre la Norvège et les îles Féroé. »

Etant donné que, comme il est indiqué ci-dessus, l’accord de 1965
n’excluait pas expressément de son champ d’application géographique la
zone des îles Féroé, ni aucune autre zone, cette déclaration est conforme à
une interprétation de l’accord de 1965 selon laquelle celui-ci s’applique-
rait exclusivement à la région pour laquelle il spécifiait une ligne de déli-
mitation définie par des coordonnées et une carte, c’est-à-dire le Skager-
rak et une partie de la mer du Nord.

30. La Cour estime dès lors que accord de 1965 doit être interprété
comme ne retenant la ligne médiane pour la délimitation du plateau conti-
nental du Danemark et de la Norvège que dans le Skagerrak et une partie

17
DÉLIMITATION MARITIME (ARRÊT) 52

de la mer du Nord. Il n’en est pas résulté une délimitation du plateau
continental selon la ligne médiane entre le Groenland et Jan Mayen.

31. La Cour passe donc à l’argument tiré par la Norvège de la conven-
tion de Genève sur le plateau continental de 1958 (ci-après dénommée la
«convention de 1958»). Le Danemark et la Norvège sont l’un et l’autre
parties à cette convention et reconnaissent qu'ils demeurent liés par cet
instrument; en revanche, les deux Etats ne sont pas d’accord sur son
interprétation et son application. La convention de 1958, entrée en
vigueur le 10 juin 1964, a été signée par le Danemark le 29 avril 1958. Par la
suite, le Danemark l’a ratifiée le 12 juin 1963 et, plus tard, la Norvège
y a adhéré le 9 septembre 1971. La question concerne essentiellement
la portée du paragraphe 1 de l’article 6 de la convention de 1958, qui
est ainsi libellé:

«Dans le cas où un même plateau continental est adjacent aux
territoires de deux ou plusieurs Etats dont les côtes se font face, la
délimitation du plateau continental entre ces Etats est déterminée
par accord entre ces Etats. A défaut d’accord, et à moins que des
circonstances spéciales ne justifient une autre délimitation, celle-ci
est constituée par la ligne médiane dont tous les points sont équidis-
tants des points les plus proches des lignes de base à partir desquelles
est mesurée la largeur de la mer territoriale de chacun de ces Etats. »

La Norvège soutient qu’une ligne de délimitation du plateau continental
— plus précisément une délimitation selon la ligne médiane — se trouve
déjà «en place» par l’effet de cet article de la convention de 1958. Elle
considère que l’accord de 1965, qui prévoit une telle ligne de délimitation
et omet toute mention de «circonstances spéciales », vaut effet déclaratif
de l'interprétation donnée de la convention de 1958 par les Parties, dans
son application à leur situation géographique respective: à savoir soit
qu'il n'existait pas de circonstances spéciales, soit que les Parties «avaient
renoncé à la clause de l’article 6» concernant les circonstances spéciales.
Il est clair cependant que cette argumentation de la Norvège se fonde sur
l’allégation, déjà rejetée par la Cour, selon laquelle l’accord de 1965 était
destiné à s'appliquer de façon générale, c’est-à-dire à d’autres délimita-
tions que celle qu’il prévoyait expressément, dans le Skagerrak et une
partie de la mer du Nord.

32. Ainsi, de l’avis de la Cour, l’accord de délimitation de 1965 ne signi-
fie pas que les Parties étaient d’accord pour considérer qu’il n’existait pas
de circonstances spéciales, et que, par voie de conséquence, la ligne
médiane constituerait la ligne de délimitation conformément au para-
graphe 1 de l’article 6 de la convention de 1958. Indépendamment de
l’argument fondé sur l’accord de 1965, la Norvège soutient par ailleurs
qu'il n’existe pas, en fait, de circonstances spéciales au sens de l’article 6;
et que, en l’absence d’accord et de circonstances spéciales, cet article
s’applique à titre impératif et autoexécutoire et établit la ligne médiane
comme ligne de délimitation. La valeur de cet argument dépendra de la
décision de la Cour quant à l'existence éventuelle de circonstances

18
DÉLIMITATION MARITIME (ARRÊT) 53

spéciales, ce que la Cour examinera ci-dessous. Elle va donc aborder
maintenant les arguments que la Norvège fonde sur la conduite des
Parties, et en particulier sur celle du Danemark.

33. La Norvège soutient que, jusqu’à il y a une dizaine d’années au
moins, les Parties ont, par leur «conduite conjointe», reconnu depuis
longtemps l’applicabilité d’une délimitation selon la ligne médiane dans
leurs relations mutuelles. Selon la Norvège:

«a) par divers actes publics, le Gouvernement danois a expressé-
ment reconnu et adopté la ligne de délimitation constituée par la
ligne médiane dans ses relations avec la Norvège aux fins de la
délimitation tant du plateau continental que des zones de
pêche;

b) la conduite générale du Gouvernement danois vaut acquiesce-
ment à la ligne de délimitation constituée par la ligne médiane
ou reconnaissance tacite de cette ligne dans ses relations avec la
Norvège;

c) la conduite constante du Danemark et la connaissance qu’il
avait de la position traditionnelle du Gouvernement norvégien
en matière de délimitation maritime lui interdisent de contester
l'existence et la validité de la ligne de délimitation constituée par
la ligne médiane entre le Groenland et Jan Mayen, et cette ligne
lui est par conséquent opposable;

d) la conduite constante du Danemark et la connaissance qu’il avait
de la position traditionnelle du Gouvernement norvégien en
matière de délimitation maritime lui interdisent d’affirmer l’exis-
tence et la validité d’une ligne de délimitation constituée par la
limite extérieure d’une zone de pêche et d’une zone de plateau
continental d’une largeur de 200 milles marins face à l’île de
Jan Mayen: en d’autres termes, la prétention formulée dans le
mémoire du Danemark n’est pas opposable à la Norvège ».

La Norvège met une certaine insistance à souligner la cohérence, à la fois
dans le temps et sur le fond, des actes législatifs et autres des deux Parties
pendant la période à examiner, mais c’est avant tout la conduite du Dane-
mark qui doit être analysée à cet égard.

34. Le 7 juin 1963, le Gouvernement du Danemark a pris un décret
royal relatif à l’exercice de la souveraineté danoise sur le plateau conti-
nental, dont le paragraphe 2 de l’article 2 disposait ce qui suit:

«La ligne de délimitation du plateau continental par rapport aux
Etats étrangers dont les côtes font face à celles du Royaume du Dane-
mark ou sont adjacentes au Danemark doit être déterminée confor-
mément à l’article 6 de la convention: autrement dit, à défaut
d’accord la délimitation est constituée par la ligne médiane dont tous
les points sont équidistants des points les plus proches des lignes de
base à partir desquelles est mesurée la largeur de la mer territoriale
de chacun de ces Etats. »

19
DÉLIMITATION MARITIME (ARRÊT) 54

La Norvège attire l’attention sur l’omission, dans ce texte, de toute
mention de la disposition de l’article 6 de la convention de 1958 : «à moins
que des circonstances spéciales ne justifient une autre délimitation», et
elle en conclut qu’au moment de légiférer le Royaume du Danemark a dû
analyser sa propre situation géographique et n’y a découvert aucune
circonstance spéciale appelant une délimitation sur une autre base que la
ligne médiane. Le Danemark observe cependant que le décret était, selon
son préambule, promulgué conformément à la convention de 1958 et qu'il
étendait expressément la revendication danoise sur le plateau continental
aussi loin que le permettait la convention; il expose que des circonstances
spéciales avaient en fait été envisagées en 1963, mais ne furent pas
mentionnées expressément, l'intention ayant été de les couvrir par le
renvoi à la convention de 1958. A l’appui de son argument il cite notam-
ment un passage des travaux préparatoires d’une loi danoise du 9 juin
1971 portant réglementation du plateau continental. A la lumière de ces
indications, la Cour n’est pas persuadée que le décret du 7 juin 1963 four-
nit une base à l’argumentation que la Norvège cherche à tirer de la
conduite des Parties.

35. Une loi du 17 décembre 1976 habilitait le premier ministre du
Danemark à proclamer une zone de pêche de 200 milles marins dans «les
eaux bordant les côtes du Royaume du Danemark»; l’article 2 de ladite
loi disposait que, en l’absence d’accord spécial,

«la délimitation du territoire de pêche par rapport aux Etats étran-
gers dont les côtes sont situées à une distance inférieure à 400 milles
marins en face des côtes du Royaume du Danemark ou dans une
position adjacente au Danemark, sera constituée par une ligne dont
chaque point est équidistant des points les plus proches des lignes de
base des côtes des deux Etats (ligne médiane)».

De l'avis de la Cour, cette disposition s’explique en particulier par le souci
qu’avaient les Parties de ne pas aggraver la situation dans l’attente d’un
règlement définitif de la délimitation. Aussi le Gouvernement danois a-
t-il estimé à l’époque qu’il était inopportun de soulever la question de la
délimitation, et la limite de 200 milles pour la zone de pêche n’a donc pas
été portée au-delà du 67€ parallèle au large de la côte orientale du Groen-
land. La Norvège elle-même doutait qu’une zone de 200 milles au large de
Jan Mayen serait acceptable sur le plan international, comme en atteste
une réponse donnée en 1980 à une question lors d’un débat parlementaire
sur un projet d’accord entre la Norvège et l’Islande. En conséquence, la
Cour n’estime pas que les dispositions de la législation danoise de 1976
impliquent reconnaissance du caractère approprié de la ligne médiane
face à Jan Mayen.

36. La juridiction du Danemark en matière de pêche a été étendue à la
région située entre le Groenland et Jan Mayen par un décret du 14 mai
1980, pris en vertu de la loi du 17 décembre 1976 et disposant que «le
territoire de pêche dans les eaux entourant le Groenland», au nord du
67° parallèle sur la côte orientale, s’étendrait, «sauf lorsqu'il en est autre-

20
DÉLIMITATION MARITIME (ARRÊT) 55

ment disposé » dans le décret, à 200 milles des lignes de base. Il prévoyait
également que:

«Là où l’île de Jan Mayen fait face au Groenland à une distance
inférieure à 400 milles marins la juridiction en matière de pêche ne
sera pas exercée, jusqu’à nouvel ordre, au-delà de la ligne dont tous
les points sont équidistants des points les plus proches des lignes de
base des côtes concernées (ligne médiane). »

La Norvège soutient qu’étant donné que la ligne médiane était considérée
comme la ligne de délimitation dans la loi précitée de 1976, en vertu de
laquelle le décret a été pris, les revendications portant sur 200 milles
marins outrepassaient les limites des pouvoirs conférés par la loi. Mais
peu importe de savoir si ce problème de compétence concerne la Cour; en
effet, la validité du décret en droit interne est sans rapport avec sa signifi-
cation possible en tant qu’indice de l’attitude du Danemark en matière de
délimitation. Mais la Norvège estime en outre que le décret lui-même
reconnaissait qu’il serait inapproprié de donner effet à l’extension qu’il
était censé établir. Cependant, le Danemark explique que, s’il a fait preuve
de retenue dans l’application de ses règlements sur la pêche dans la
région, c'était afin d'éviter des difficultés avec la Norvège. D’après la
correspondance diplomatique antérieure, il était clair que la Norvège
envisageait une ligne d’équidistance pour délimiter les eaux entre
Jan Mayen et le Groenland, et le Danemark avait indiqué que cela ne
serait pas acceptable. La Cour ne saurait considérer que les termes du
décret de 1980 (modifié le 31 août 1981 pour mettre fin à la restriction
visant l’exercice de la juridiction au-delà de la ligne médiane), qu’ils
soient pris isolément ou dans le contexte d’autres textes danois, obligent le
Danemark à accepter une délimitation selon la ligne médiane dans la
région.

37. Il a déjà été fait mention (paragraphe 28 ci-dessus) de l'accord du
15 juin 1979 entre les Parties relatif à la délimitation entre la Norvège et les
îles Féroé. La Norvège a souligné que cet accord a pris pour base la ligne
médiane à la fois pour la délimitation du plateau continental et pour celle
des zones de pêche. Comme la Cour l’a expliqué, la conclusion de l’accord
de 1979 milite contre l’hypothèse selon laquelle, en vertu de l’accord de
1965, les Parties étaient convenues d’utiliser la ligne médiane pour toutes
les délimitations futures. L’emploi de la ligne médiane dans l'accord rela-
tif à la délimitation entre la Norvège et les îles Féroé n’apporte aucun
soutien à l’interprétation norvégienne de la loi danoise de 1976 sur les
zones de péche; il ne saurait davantage rendre obligatoire pour le Dane-
mark la délimitation selon la ligne médiane dans une région tout à fait
différente.

38. La Norvège invoque aussi les contacts et échanges diplomatiques
intervenus entre les Parties, surtout pendant la période 1979-1980, tels que
consignés dans des lettres, notes et minutes d’entretiens présentés à la
Cour comme annexes aux pièces de procédure écrite. Il est vrai que le
Danemark, lors de ces contacts diplomatiques, n’a pas développé une

21
DÉLIMITATION MARITIME (ARRÊT) 56

argumentation détaillée à l’encontre d’une délimitation selon la ligne
médiane et qu’en particulier il n’a pas fait état d'arguments juridiques, tels
que la disposition de la convention de 1958 relative aux «circonstances
spéciales ». De l’avis de la Cour, les déclarations du Danemark suffisaient
cependant à empêcher qu’il soit porté atteinte à la position danoise.

39. La Norvège invoque finalement les positions exprimées par les
Parties, en matière de délimitation maritime, lors de la troisième confé-
rence des Nations Unies sur le droit de la mer. En dehors de la question de
savoir si une décision de la Cour pourrait se fonder sur les positions expri-
mées par un Etat lors d’une conférence diplomatique réunie pour adopter
une convention multilatérale, la Cour note que la méthode de délimitation
qui avait été avancée, dans le contexte de la conférence, par le Danemark
et d’autres Etats, dont la Norvège, était une règle combinant l’équidis-
tance et les circonstances spéciales.

40. En résumé, accord conclu entre les Parties le 8 décembre 1965 ne
saurait étre interprété comme signifiant, ainsi que le soutient la Norvége,
que les Parties ont déja défini la ligne de délimitation du plateau continen-
tal entre le Groenland et Jan Mayen comme étant la ligne médiane. La
Cour ne peut pas non plus attribuer un tel effet à la disposition du para-
graphe 1 de l’article 6 de la convention de 1958 et en conclure qu’en vertu
de cette convention la ligne médiane constitue déja la ligne de délimita-
tion du plateau continental entre le Groenland et Jan Mayen. Une telle
conséquence ne saurait davantage étre déduite de la conduite des Parties
concernant la délimitation du plateau continental et de la zone de péche.
La Cour ne considère donc pas qu’une ligne de délimitation constituée
par la ligne médiane est déjà «en place », soit comme ligne de délimitation
du plateau continental, soit comme ligne de délimitation de la zone de
pêche. La Cour va donc maintenant aborder l’examen du droit actuelle-
ment applicable à la question de délimitation encore en suspens entre les
Parties.

* *

41. Ace sujet, il convient de relever tout d’abord que les Parties ne sont
pas d’accord sur la nature de la tâche qu’elles ont confiée à la Cour. Le
Danemark demande à la Cour de tracer une ligne de délimitation et a
même indiqué, en en précisant les coordonnées, où devrait selon lui se
trouver l'emplacement de cette ligne. Pour sa part, la Norvège déclare que
la décision doit intervenir sous la forme d’un jugement « déclaratoire en ce
qui concerne les bases de la délimitation, tout en laissant aux Parties le
soin de négocier l’articulation (ou la démarcation) précise du tracé». Cet
argument sera examiné plus loin dans le présent arrêt (paragraphes 88 et
suivants). Les Parties ne sont pas non plus d’accord sur le point de savoir
s’il faut envisager une ou deux lignes de délimitation, le Danemark
demandant «une ligne unique de délimitation de la zone de pêche et du
plateau continental», et la Norvège soutenant que la ligne médiane
constitue la ligne de séparation pour la délimitation du plateau continen-

22
DÉLIMITATION MARITIME (ARRÊT) 57

tal, et constitue également la ligne de séparation pour la délimitation des
zones de pêche; ces deux lignes de séparation coïncideraient donc, mais
les délimitations demeureraient conceptuellement distinctes. Dans les
écritures des Parties, mais surtout dans les plaidoiries de la Norvège, une
certaine importance a été attribuée à la façon différente dont les Parties
ont ainsi soumis leur différend à la Cour, et en particulier à l’absence de
tout accord entre les Parties, semblable au compromis qui existait dans
l'affaire de la Délimitation de la frontière maritime dans la région du golfe
du Maine pour demander à la Chambre de déterminer «le tracé de la
frontière maritime unique divisant le plateau continental et les zones de
pêche du Canada et des Etats-Unis d'Amérique» (C.IJ. Recueil 1984,
p. 253).

42. A premiére vue, on pourrait penser que demander le tracé d’une
ligne unique et demander le tracé de deux lignes coincidentes revient en
pratique au même. Néanmoins, de l’avis de la Norvège, il existe une diffé-
rence importante en ce sens que les deux lignes, même si elles coïncident
par leur emplacement, ont leur origine dans des branches différentes du
droit applicable: l'emplacement de l’une découlerait de la convention sur
le plateau continental de 1958; celui de l’autre résulterait du droit coutu-
mier.

43. Les Parties ne se sont pas mises d’accord en l’espèce pour deman-
der une délimitation maritime unique. La situation est donc toute diffé-
rente de celle qui prévalait dans l’affaire du Golfe du Maine. Dans cette
affaire, la Chambre de la Cour devait, en vertu du compromis, effectuer
une délimitation par ligne unique à double fin; elle a indiqué qu’à son
avis, sur la base d’un tel accord, une délimitation valable à la fois pour le
plateau continental et la colonne d’eau surjacente

«ne saurait être effectuée que par l’application d’un critère ou d’une
combinaison de critères qui ne favorise pas l’un de ces deux objets au
détriment de l’autre et soit en même temps susceptible de convenir
également à une division de chacun d’eux» (ibid., p. 327, par. 194).

La Chambre a décidé que l’article 6 de la convention de 1958 ne pouvait,
en raison de l’accord des parties pour demander une ligne de délimitation
unique, être appliqué afin de déterminer une telle ligne de délimitation.
Elle a précisé qu’en pareille hypothèse l’article 6 n’a pas de «caractère
contraignant, même entre Etats parties à la convention» (ibid. p. 303,
par. 124). En l'espèce, la Cour n’est pas habilitée à agir — ni contrainte
d’agir — par un tel accord prévoyant une délimitation unique à double fin.

44, Par ailleurs, la Cour a déjà jugé, contrairement à ce que soutient la
Norvège, qu’il n’y a pas de ligne de délimitation du plateau continental
déjà «en place » en l’espèce. Par suite la Cour n’aura pas à prendre parti
sur la situation de droit telle qu’elle se serait présentée si le plateau conti-
nental avait été délimité, mais non les zones de pêche. Il lui suffira de
constater, avec les Parties, que la convention de 1958 est obligatoire pour
elles, qu’elle gouverne la délimitation du plateau continental à opérer et

23
DÉLIMITATION MARITIME (ARRÊT) 58

qu’elle constitue certainement une source de droit applicable, différente
de celle régissant la délimitation des zones de péche. La Cour, en consé-
quence, examinera séparément les deux branches du droit applicable, à
savoir l’effet de l’article 6 de la convention de 1958, applicable à la délimi-
tation du plateau continental, et ensuite l’effet du droit coutumier régis-
sant la zone de pêche.

45. Il est permis d'observer que ‘la Cour n’a jamais eu l’occasion
d'appliquer la convention de 1958. Dans les affaires du Plateau continen-
tal de la mer du Nord, la République fédérale d'Allemagne n’était pas
partie à la convention; de même, dans les affaires du plateau continental
entre la Tunisie et la Libye, puis entre la Libye et Malte, la Libye n’était pas
partie à la convention. Dans l’affaire du Golfe du Maine, le Canada et les
Etats-Unis d'Amérique étaient parties à la convention, mais ils ont
demandé à la Chambre d'indiquer «le tracé de la frontière maritime
unique divisant le plateau continental et les zones de pêche », si bien que
la Chambre, comme il a déjà été indiqué, a considéré que la convention,
étant applicable au seul plateau continental, ne régissait pas la délimita-
tion demandée. Dans la présente affaire, les deux Etats sont parties à la
convention de 1958, et, puisqu'il n’y a pas eu de demande commune pour
une limite maritime unique comme dans l’affaire du Golfe du Maine, la
convention est applicable à la délimitation du plateau continental entre le
Groenland et Jan Mayen.

46. Le fait que la convention de 1958 s’applique en l’espèce à la délimi-
tation du plateau continental ne signifie pas qu’il soit possible d’interpré-
ter et d’appliquer l’article 6 sans référence au droit coutumier en la
matière, ou sans tenir aucun compte de ce qu’une délimitation de la zone
de pêche est aussi en cause dans la région. En 1977, le tribunal arbitral
franco-britannique a situé l’article 6 de la convention de 1958 dans la pers-
pective du droit coutumier dans le passage suivant de la sentence, souvent
cité:

«la règle combinant «équidistance-circonstances spéciales » consti-
tue l'expression particulière d’une norme générale suivant laquelle la
limite entre des Etats qui donnent sur le même plateau continental
doit, en l’absence d’accord, être déterminée selon des principes équi-
tables» (Nations Unies, Recueil des sentences arbitrales (RSA),
vol. XVIII, p. 175, par. 70).

Si, à la lumière de cette sentence de 1977, la règle équidistance-circons-
tances spéciales de la convention de 1958 doit être considérée comme
l’expression d’une norme générale fondée sur des principes équitables, il
doit être difficile de trouver une différence appréciable — tout au moins
en ce qui concerne une délimitation entre côtes se faisant face — entre
l'effet de l’article 6 et l’effet de la règle coutumiére qui requiert également
une délimitation fondée sur des principes équitables. La Cour, en l'affaire
du Plateau continental (Jamahiriya arabe libyenne/ Malte), où il lui était
seulement demandé de déterminer la ligne de délimitation du plateau
continental, a exprimé l’avis que,

24
DÉLIMITATION MARITIME (ARRÊT) 59

«bien que la présente affaire n’ait trait qu’à la délimitation du
plateau continental et non à celle de la zone économique exclusive, il
n’est pas possible de faire abstraction des principes et règles sur
lesquels cette dernière repose » ;

que «les deux institutions du plateau continental et de la zone écono-
mique exclusive sont liées dans le droit moderne»; et qu’en conséquence
«il convient d’attribuer plus d'importance aux éléments, tels que la dis-
tance de la côte, qui sont communs à l’une et à l’autre notion» (C.LJ.
Recueil 1985, p. 33, par. 33).

47. Quant au droit applicable à la délimitation de la zone de pêche, il
semble qu’il n’existe pas de décision d’une juridiction internationale trai-
tant seulement d’une zone de pêche; mais il y a des affaires mettant en jeu
une ligne unique de délimitation à double fin demandée par les parties
dans un compromis, par exemple l’affaire du Golfe du Maine, déjà men-
tionnée, qui concernait la délimitation du « plateau continental et des zones
de pêche» des parties. Il a été soulevé pendant les audiences la ques-
tion des rapports entre de telles zones et le concept de zone économique
exclusive, telle que proclamée par de nombreux Etats et définie à l’ar-
ticle 55 de la convention des Nations Unies sur le droit de la mer de 1982.
Quoi qu’il en soit de ces rapports, la Cour prend acte de l’identité des posi-
tions des deux Parties, lesquelles ne voient pas d’objection à ce que, pour
le règlement du présent différend, la délimitation des zones de pêche soit
effectuée conformément au droit applicable à la délimitation de la zone
économique exclusive, qui est le droit coutumier; cependant les Parties
ne sont pas d’accord sur l’interprétation des normes de ce droit coutumier.

48. Le Danemark et la Norvége sont tous deux signataires de la
convention des Nations Unies sur le droit de la mer de 1982, mais aucun
d’eux ne l’a ratifiée, et elle n’est pas en vigueur. Il ne saurait donc être
question d’appliquer cette convention en ses dispositions pertinentes.
La Cour observe cependant que le paragraphe 1 de l’article 74 et le para-
graphe 1 de l’article 83 de la convention disposent que la délimitation du
plateau continental et de la zone économique exclusive entre Etats dont
les côtes se font face ou sont adjacentes doit être effectuée

«par voie d’accord conformément au droit international tel qu’il est
visé à l’article 38 du Statut de la Cour internationale de Justice, afin
d’aboutir à une solution équitable ».

L’indication d’une «solution équitable » comme but de toute opération de
délimitation reflète les exigences du droit coutumier en ce qui concerne la
délimitation tant du plateau continental que des zones économiques
exclusives.

*

49. Pour ce qui est tout d’abord de la délimitation du plateau continen-
tal, étant donné qu’elle est régie par l’article 6 de la convention de 1958 et
qu’elle concerne des côtes qui se font face, il convient de commencer par

25
DÉLIMITATION MARITIME (ARRÊT) 60

prendre la ligne médiane entre les lignes de base des mers territoriales
comme ligne tracée à titre provisoire pour rechercher ensuite si des
«circonstances spéciales» nécessitent «une autre délimitation». Une
telle procédure est conforme aux termes de l’article 6, selon lequel: «A
défaut d’accord, et à moins que des circonstances spéciales ne justifient
une autre délimitation, celle-ci est constituée par la ligne médiane. »

50. Les décisions judiciaires fondées sur le droit coutumier applicable
à la délimitation du plateau continental entre des côtes qui se font face ont
de même considéré la ligne médiane comme une ligne provisoire pouvant
ensuite être ajustée ou déplacée pour permettre d’aboutir à un résultat
équitable. Dans l’arrêt concernant l'affaire du Plateau continental (Jama-
hiriya arabe libyenne/Malte) auquel il a été déjà fait référence (para-
graphe 46 ci-dessus), et où elle tenait particulièrement compte de l’arrêt
rendu dans les affaires du Plateau continental de la mer du Nord, la Cour a
déclaré ce qui suit:

«La Cour a elle-même noté que l’équité de la méthode de l’équi-
distance était particulièrement prononcée dans les cas dans lesquels
la délimitation à effectuer intéressait des Etats dont les côtes se
faisaient face.» (C.L.J. Recueil 1985, p. 47, par. 62.)

Elle a ensuite cité le passage de l’arrêt rendu dans les affaires du Plateau
continental de la mer du Nord, dans lequel elle affirme que les zones de
plateau continental se trouvant au large d’Etats dont les côtes se font face
et séparant ces Etats «ne peuvent … être délimitées que par une ligne
médiane» (C.IJ. Recueil 1969, p. 36, par. 57; voir aussi p. 37, par. 58).
L’arrét, dans l’affaire Libye/Malte, se poursuit alors ainsi:

«Or, pour la première fois, c’est bien à une délimitation exclusive-
ment entre côtes se faisant face que la Cour doit procéder. Il est clair
que, dans ces circonstances, le tracé d’une ligne médiane entre ces
côtes, à titre d’élément provisoire dans un processus devant se pour-
suivre par d’autres opérations, correspond à la démarche la plus judi-
cieuse en vue de parvenir, finalement, à un résultat équitable. »
(C.LJ. Recueil 1985, p. 47, par. 62.)

51. Ilest vrai que le Danemark a contesté qu’il soit approprié de tracer
une ligne d’équidistance méme 4 titre provisoire comme premiére étape
de l’opération de délimitation et, à cette fin, il a rappelé des décisions anté-
rieures de la Cour: celles rendues dans l’affaire du Plateau continental
{Tunisie/ Jamahiriya arabe libyenne) (C.1.J. Recueil 1982, p. 79, par. 110),
dans l’affaire de la Délimitation de la frontière maritime dans la région du
golfe du Maine(C.L.J. Recueil 1984, p.297, par. 107), et même dans l’affaire
du Plateau continental (Jamahiriya arabe libyenne/ Malte) (C.LJ. Recueil
1985, p. 37, par. 43). Comme cela a déja été relevé (paragraphe 45 ci-
dessus), ces affaires n’étaient pas régies par l’article 6 de la convention de
1958, qui prévoit expressément l’emploi de la ligne médiane «à moins que
des circonstances spéciales ne justifient une autre délimitation». D’un
autre côté, quand le tribunal arbitral franco-britannique de 1977 a

26
DÉLIMITATION MARITIME (ARRÊT) 61

appliqué l’article 6 de la convention de 1958 à la délimitation entre côtes
se faisant face dans la région Atlantique, il a fait observer que «l’obliga-
tion d’appliquer le principe d’équidistance est toujours subordonnée à la
condition « à moins que des circonstances spéciales ne justifient une autre
délimitation» (RSA, vol. XVIII, p. 175, par. 70) avant de commencer
par se servir de la méthode de l’équidistance, pour ajuster ensuite le
résultat compte tenu de circonstances spéciales, c’est-à-dire la présence
des îles Sorlingues (ibid., p. 253-254, par. 248). A ce propos, il a fait obser-
ver ce qui suit:

«le tribunal estime qu’il est conforme non seulement aux règles juri-
diques applicables au plateau continental mais aussi à la pratique des
Etats de rechercher la solution dans une méthode modifiant le prin-
cipe de l’équidistance en y apportant une variante, plutôt que de
recourir à un critère de délimitation tout à fait différent» (ibid.
p. 254, par. 249).

De toute manière, tout ce qu’il convient de dire au sujet des décisions
citées par le Danemark est que, de l’avis de la Cour, le tracé à titre provi-
soire d’une ligne d’équidistance ne constituait pas une étape nécessaire ou
obligatoire dans chaque cas. Dans deux des affaires mentionnées (Golfe
du Maine et Libye/ Malte), dans lesquelles il y avait délimitation à opérer
entre des côtes se faisant face, il a été cependant jugé tout à fait approprié
de commencer par établir une telle ligne provisoire. Ainsi, pour la délimi-
tation du plateau continental en l’espèce, même s’il convenait d’appliquer
non l’article 6 de la convention de 1958, mais le droit coutumier du plateau
continental tel qu'il s’est développé dans la jurisprudence, ce serait se
conformer aux précédents que de commencer par la ligne médiane à titre
de ligne provisoire, puis de rechercher si des «circonstances spéciales »
obligent à ajuster ou déplacer cette ligne.

52. Abordant maintenant la question de la délimitation des zones de
pêche, la Cour doit examiner, sur la base des sources qui sont énumérées à
l'article 38 du Statut de la Cour, le droit applicable à la zone de pêche, à la
lumière également de ce qui a été dit plus haut quant à la zone économique
exclusive (paragraphe 47). Parmi les décisions de juridictions interna-
tionales traitant de lignes de délimitation à double fin, celle rendue en
l'affaire du Golfe du Maine — où la Chambre a écarté l'application de la
convention de 1958 et s’est fondée sur le droit coutumier — est ici perti-
nente. Après avoir pris note qu’une partie de la délimitation concernait
deux côtes se faisant face, la Chambre a mis en question l’adoption de la
ligne médiane, «simplement et à titre définitif », et a appelé l'attention sur
la « différence de longueur entre les côtes des deux Etats voisins donnant
sur l’aire de la délimitation» et, sur cette base, a affirmé «la nécessité
d’apporter une correction à la ligne médiane initialement tracée, correc-
tion limitée, mais tenant dûment compte de la situation réelle» (C.J.
Recueil 1984, p. 334-335, par. 217, 218).

53. Cette approche s’apparente nettement à celle qu’a suivie la Cour
dans l'affaire Libye/ Malte en délimitant le plateau continental entre deux

27
DÉLIMITATION MARITIME (ARRÊT) 62

côtes se faisant face. Il s’ensuit que c’est là aussi un point de départ appro-
prié en l'espèce, notamment parce que la Chambre, dans l’affaire du Golfe
du Maine, en traitant de la partie de la ligne de délimitation entre des côtes
se faisant face, a appelé l’attention sur le fait que l’article 6 de la conven-
tion de 1958 aurait eu un effet similaire dans cette situation, bien que la
Chambre eût déjà conclu que la convention de 1958 n’avait pas force obli-
gatoire pour les Parties. Il apparaît donc que, tant pour le plateau conti-
nental que pour les zones de pêche, il est approprié en l’espèce d’entamer le
processus de délimitation par une ligne médiane tracée à titre provisoire.

54. La Cour doit à présent se livrer à ’examen de tout facteur propre à
l'espèce et susceptible de donner lieu à un ajustement ou déplacement de
la ligne médiane tracée à titre provisoire. Le but, dans toute situation,
quelle qu’elle soit, doit être d’aboutir à «un résultat équitable». Dans
cette perspective, la convention de 1958 exige l’examen de toutes les
«circonstances spéciales»; le droit coutumier fondé sur des principes
équitables exige pour sa part d'examiner les «circonstances pertinentes ».

55. La notion de «circonstances spéciales » a été longuement débattue
lors de la première conférence des Nations Unies sur le droit de la mer,
tenue en 1958. Elle a été incluse tant dans la convention de Genève du
29 avril 1958 sur la mer territoriale et la zone contigué (art. 12) que dans la
convention de Genève du 29 avril 1958 sur le plateau continental (art. 6,
par. 1 et 2). Elle était et demeure liée à la méthode de l’équidistance prévue
par ces dispositions, au point même que le tribunal arbitral, en l’affaire de
la délimitation du plateau continental (Royaume-Uni/France), a pu, en
1977, évoquer l’existence d’une règle combinant « équidistance-circons-
tances spéciales » (voir paragraphe 46 ci-dessus). Ainsi, les circonstances
spéciales apparaissent comme des circonstances susceptibles de modifier
le résultat produit par une application automatique du principe d’équidis-
tance. Le droit international général, tel qu’il s’est développé grâce à la
jurisprudence de la Cour et à la jurisprudence arbitrale, ainsi qu’à travers
les travaux de la troisième conférence des Nations Unies sur le droit de la
mer, utilise la notion de «circonstances pertinentes ». Cette notion peut
être décrite comme un fait devant être pris en compte dans l’opération de
délimitation.

56. Bien qu'il s’agisse de catégories différentes par leur origine et par
leur nom, il y a inévitablement une tendance à l’assimilation des circons-
tances spéciales de l’article 6 de la convention de 1958 et des circonstances
pertinentes en droit coutumier, ne serait-ce que parce que toutes deux
doivent permettre d’atteindre un résultat équitable. Cela doit être particu-
liérement vrai dans le cas de côtes se faisant face où, comme il a été dit, la
tendance du droit coutumier, de même que la teneur de l’article 6, a été de
postuler que la ligne médiane aboutit prima facie à un résultat équitable. T1
ne peut y avoir rien de surprenant à ce que la règle équidistance-circons-
tances spéciales aboutisse essentiellement au même résultat que la règle
principes équitables-circonstances pertinentes dans le cas de côtes se
faisant face, qu'il s’agisse de la délimitation du plateau continental, de la
zone de pêche, ou d’une ligne unique de délimitation à toutes fins. Une

28
DÉLIMITATION MARITIME (ARRÊT) 63

autre conclusion du tribunal arbitral franco-britannique va dans le même
sens : après s’être référé à la règle énoncée à l’article 6 et à la règle de droit
coutumier fondée sur les principes équitables et les circonstances « perti-
nentes », il a déclaré que la double base sur laquelle les parties fondent
leur thèse

«confirme le Tribunal dans son opinion que les différentes façons
dont les exigences des «principes équitables» ou les effets des
«circonstances spéciales » sont présentés reflètent des différences
d’approche et de terminologie plutôt que des différences de fond»
(RSA, vol. XVIII, p. 210, par. 148).

57. Dans la présente affaire, il y a eu beaucoup de discussions, tant sous
la rubrique des «circonstances spéciales» que sous celle des «circons-
tances pertinentes », sur le point de savoir quelles sont les circonstances
pertinentes en droit dans le processus de délimitation. Il peut être utile de
rappeler le passage souvent cité de l’arrêt de la Cour dans les affaires du
Plateau continental de la mer du Nord suivant lequel:

« En réalité il n’y a pas de limites juridiques aux considérations que
les Etats peuvent examiner afin de s’assurer qu’ils vont appliquer des
procédés équitables et c’est le plus souvent la balance entre toutes ces
considérations qui créera l’équitable plutôt que l’adoption d’une
seule considération en excluant toutes les autres. De tels problèmes
d’équilibre entre diverses considérations varient naturellement selon
les circonstances de l’espèce. » (C.I.J. Recueil 1969, p. 50, par. 93.)

Il convient de noter qu’en 1969 la Cour s’occupait du cas d’Etats engagés
dans une négociation; en fait, l’arrêt de 1969 tout entier était nécessaire-
ment tel en raison des termes du compromis par lequel la Cour avait été
saisie des affaires. La Cour, dans l’affaire Libye/Malte, a ajouté la mise en
garde suivante:

«Pourtant, bien qu’il n’y ait peut-être pas de limite juridique aux
considérations dont les Etats sont en droit de tenir compte, il peut
difficilement en être de même lorsqu'une juridiction applique des
procédures équitables. En effet, bien qu’il n’y ait certes pas de liste
limitative des considérations auxquelles le juge peut faire appel, de
toute évidence seules pourront intervenir celles qui se rapportent à
l'institution du plateau continental telle qu’elle s’est constituée en
droit, et à l’application de principes équitables à sa délimitation. S’il
en allait autrement, la notion juridique de plateau continental elle-
même pourrait être bouleversée par l'introduction de considérations
étrangères à sa nature.» (C.I.J. Recueil 1985, p. 40, par. 48.)

58. Une cour appelée à rendre un jugement déclaratoire sur une délimi-
tation maritime, et à fortiori une cour appelée à effectuer elle-même une
délimitation, aura par conséquent à déterminer quel doit être l’«équilibre
entre diverses considérations » dans chaque cas; à cette fin, elle analysera

29
DÉLIMITATION MARITIME (ARRÊT) 64

non seulement «les circonstances de l’espèce », mais encore la jurispru-
dence et la pratique des Etats. A cet égard, la Cour rappelle la nécessité,
mentionnée dans l'affaire Libye/Malte, de «la cohérence et [d’June
certaine prévisibilité » (C.L.J. Recueil 1985, p. 39, par. 45).

* *

59. Etant ainsi parvenue à la conclusion qu’il est approprié d’avoir
recours à une ligne médiane, tracée à titre provisoire, comme première
étape de l’opération de délimitation, la Cour aborde maintenant la ques-
tion de savoir si les circonstances en l’espèce exigent un ajustement ou
déplacement de cette ligne, compte tenu des arguments sur lesquels la
Norvège se fonde pour justifier la ligne médiane et des circonstances que
le Danemark invoque pour justifier la ligne des 200 milles. A cette fin, la
Cour devra examiner de façon plus approfondie le contexte géographique
du différend, qui a déjà été décrit ci-dessus (paragraphes 11-21). La ligne
médiane, figurée par la ligne AD sur le croquis n° 1, page 45 ci-dessus, doit
être envisagée dans ce contexte, et en particulier par rapport aux trois
zones définies aux paragraphes 18 à 20. La «zone de chevauchement des
revendications » définie au paragraphe 18 ci-dessus, située entre les deux
lignes qui représentent les revendications des Parties, est d’une pertinence
évidente dans toute affaire où s’opposent des revendications portant sur
des lignes de délimitation. Mais les revendications de limites maritimes
ont ceci de spécifique qu’il existe une zone de chevauchement de titres, en
ce sens qu’il y a chevauchement entre les zones que chaque Etat aurait été
en mesure de revendiquer si l’autre Etat n’avait pas été présent; telle a été
la base du principe de non-empiétement énoncé dans les affaires du
Plateau continental de la mer du Nord (C.I.J. Recueil 1969, p. 36, par. 57;
p. 53, par. 101 C 1). Il est clair que, dans la présente affaire, il est possible
de se faire une idée exacte du rapport existant entre les revendications et
les titres qui s'opposent en examinant à la fois la zone de chevauchement
des revendications et la zone de chevauchement des titres potentiels
(paragraphe 19 ci-dessus).

60. Les deux Parties ont porté à l’attention de la Cour diverses circons-
tances que l’une et l’autre considèrent comme devant être prises en
compte aux fins de la délimitation. Ni l’une ni l’autre des Parties n’a toute-
fois présenté ces circonstances spécifiquement dans le contexte de l’ajus-
tement ou du déplacement possible d’une ligne médiane tracée à titre
provisoire : la Norvège parce qu’elle soutient que la ligne médiane elle-
même est la solution juste et équitable, et le Danemark parce qu’il soutient
que la ligne médiane ne devrait pas être utilisée, même comme solution
provisoire. Le Danemark affirme toutefois que, sur la base de la conven-
tion de 1958, il pourrait faire valoir

«que l’île de Jan Mayen relève par excellence du concept de
«circonstances spéciales» et qu’il ne faut lui attribuer aucun effet
pour ce qui est de la délimitation du plateau continental des
200 milles du Groenland».

30
DÉLIMITATION MARITIME (ARRÊT) 65

Les caractéristiques particulières de Jan Mayen que le Danemark consi-
dère comme justifiant cette façon de voir sont que l’île est petite par
rapport aux côtes du Groenland qui lui font face, et qu’elle ne se prête pas
à l’habitation humaine ou à une vie économique propre et n’en a jamais eu
(voir article 121, paragraphe 3, de la convention de 1982 sur le droit de la
mer); d’une façon plus générale, le Danemark s’est référé à ce sujet à des
facteurs qui ont trait à la géographie, à la population, au statut constitu-
tionnel des territoires respectifs de Jan Mayen et du Groenland, à leur
structure socio-économique, au patrimoine culturel, à la proportionna-
lité, à la conduite des Parties et aux autres délimitations dans la région. En
conséquence la Cour examinera si ces facteurs appellent l’ajustement ou
le déplacement de la ligne médiane.

61. Un premier facteur de nature géophysique, qui a tenu une place très
remarquable dans l’argumentation du Danemark, qu'il s’agisse du
plateau continental ou de la zone de pêche, est la disparité ou dispropor-
tion entre les longueurs des «côtes pertinentes», définies par le Dane-
mark comme les côtes qui s'étendent entre les points E et F sur la côte de
Jan Mayen, et les points G et H sur la côte du Groenland, définis au para-
graphe 20 ci-dessus. Les chiffres suivants donnés par le Danemark pour
les longueurs des côtes n’ont pas été contestés par la Norvège. Les
longueurs des façades maritimes du Groenland et de Jan Mayen, définies
comme des lignes droites entre G et H, ainsi qu'entre E et F, sont les
suivantes : pour le Groenland, approximativement 504,3 kilomètres; pour
Jan Mayen, approximativement 54,8 kilomètres. Si les distances entre G
et H, ainsi qu'entre E et F, sont mesurées le long des lignes de base succes-
sives qui génèrent la ligne médiane, les chiffres sont au total d’environ
524 kilomètres pour le Groenland et d’environ 57,8 kilomètres pour
Jan Mayen (voir le croquis n° 2, p. 80 ci-après). Ainsi, le rapport entre la
côte de Jan Mayen et celle du Groenland est de 1 à 9,2 si on retient le
premier calcul, et de 1 à 9,1 si on retient le second.

62. Le Danemark estime, sur la base de son analyse de la jurisprudence
de la Cour et des décisions arbitrales, que le rapport de proportionnalité
entre les longueurs des côtes constitue en premier lieu

«une circonstance pertinente ou un facteur pertinent qu’il est né-
cessaire de prendre en compte avec d’autres critères afin d’adopter
une méthode permettant d'aboutir à une ligne de délimitation équi-
table ».

En second lieu, il soutient que la proportionnalité, sous forme d’un
rapport arithmétique, est un facteur déterminant pour apprécier l’équité
de la ligne de délimitation à laquelle il a été abouti. Pour le Danemark, ces
deux conceptions du facteur de proportionnalité sont applicables concur-
remment. Dans les circonstances de la présente affaire, le Danemark
soutient que la disparité des longueurs des deux côtes pertinentes est
évidente et que, même sans tenir compte des autres circonstances perti-
nentes, une disparité de cette nature devrait conduire à une ligne de déli-
mitation qui respecterait le droit du Groenland à une zone maritime de

31
DELIMITATION MARITIME (ARRÊT) 66

200 milles. A cet égard, le Danemark a fait observer qu’une ligne de
proportionnalité géographique qui tiendrait compte du rapport entre les
longueurs des côtes pertinentes du Groenland et de Jan Mayen et attri-
buerait les zones maritimes dans la même proportion serait tracée à plus
de 200 milles de la côte du Groenland. Le Danemark n’a cependant pas
donné à entendre qu’une telle ligne, qu’il a considérée comme «équitable
dans son résultat », puisse être adoptée, car elle serait incompatible avecle
régime juridique international qui gouverne le droit des Etats de revendi-
quer des zones maritimes au large de leurs côtes; ainsi, la revendication
maximale que le Danemark pourrait licitement formuler est une ligne de
délimitation tracée à 200 milles des lignes de base du Groenland. De l’avis
du Danemark, l’application de l’article 6 de la convention de 1958 méne-
rait au même résultat.

63. La Norvège soutient qu’en l’espèce une comparaison des longueurs
des côtes aboutirait à un refus arbitraire d’attribuer leur plein effet aux
circonstances pertinentes qui sont des éléments de l’opération consistant
à dégager une solution équitable et qu'une telle comparaison est dépour-
vue de pertinence pour assurer l’égalité de traitement des parties dans une
délimitation. Se référant à la jurisprudence de la Cour, la Norvège
soutient aussi que la proportionnalité (revêtant la forme d’un facteur
fondé sur le rapport entre les longueurs des côtes respectives) n’est pas un
principe de délimitation indépendant, mais un critère du caractère équi-
table d’un résultat obtenu par d’autres moyens. De surcroît, selon la
Norvège, il n’y a aucune raison d’exiger que le rapport entre les longueurs
des côtes soit pris en considération dans la délimitation en tant que
circonstance pertinente déterminante, où même en tant que circonstance
pertinente tout court. La Norvège estime enfin que les différences entre
les longueurs des côtes n’ont jamais constitué des circonstances spéciales
aux fins de l’article 6 de la convention de 1958.

64. Prima facie, une ligne médiane de délimitation, dans le cas de côtes
qui se font face, donne une solution en général équitable, surtout lorsque
lesdites côtes sont quasi parallèles. Lorsque, comme en l’espèce, il faut
effectuer une délimitation entre des côtes qui se font face alors que l’inter-
valle qui les sépare ne suffit pas pour permettre à chacune de bénéficier,
sur l’entière distance de 200 milles, du plateau continental et des autres
droits sur les espaces maritimes reconnus par le droit international, la
ligne médiane se trouve aussi à égale distance des deux limites des
200 milles et, à première vue, elle peut être considérée comme réalisant
une division équitable de la zone de chevauchement. Toutefois, comme la
Cour l’a noté pour le plateau continental en 1969, le contentieux de la
délimitation maritime n’a pas pour objet d’assurer le partage d’une indivi-
sion:

«La délimitation est une opération qui consiste à déterminer les
limites d’une zone relevant déjà en principe de l'Etat riverain et non à
définir cette zone de novo. Délimiter d’une manière équitable est une
chose, mais c’en est une autre que d’attribuer une part juste et équi-

32
DÉLIMITATION MARITIME (ARRÊT) 67

table d’une zone non encore délimitée, quand bien même le résultat
des deux opérations serait dans certains cas comparable, voire iden-
tique.» (Plateau continental de la mer du Nord, C.IJ. Recueil 1969,
p. 22, par. 18.)

Ainsi, le droit ne prescrit pas une délimitation fondée sur la recherche
d’un partage d’une zone de chevauchement selon une comparaison des
longueurs des façades côtières et des étendues que celles-ci génèrent. Une
cour a pour tâche de définir la ligne de délimitation entre les zones qui
relèvent de la juridiction maritime de deux Etats; c’est donc le partage de
la région qui résulte de la délimitation et non l’inverse.

65. C’est évidemment ce caractère à première vue équitable qui consti-
tue la raison pour laquelle la méthode de l’équidistance, consacrée par
l’article 6 de la convention de 1958, a joué un rôle important dans la pra-
tique des Etats. L'application de cette méthode aux délimitations entre
des côtes qui se font face aboutit, dans la plupart des circonstances géogra-
phiques, à un résultat équitable. Toutefois, il existe des situations — et il
s’en présente une en l’espèce — dans lesquelles le rapport existant entre la
longueur des côtes pertinentes et les surfaces maritimes qu’elles génèrent
par application de la méthode de l’équidistance est si disproportionné
qu'il a été jugé nécessaire de tenir compte de cette circonstance pour
parvenir à une solution équitable. Les fréquentes mentions de l’idée de
proportionnalité — ou de disproportion — dans la jurisprudence confir-
ment l'importance de l’affirmation selon laquelle une délimitation équi-
table doit tenir compte, dans de telles circonstances, de la disparité des
longueurs respectives des côtes de la zone pertinente.

66. Dans son arrêt dans les affaires du Plateau continentel de la mer du
Nord, la Cour a mentionné, parmi les facteurs devant être pris en considé-
ration pour aboutir à une solution équitable :

«le rapport raisonnable qu’une délimitation opérée conformément à
des principes équitables devrait faire apparaître entre l’étendue des
zones de plateau continental relevant de l’Etat riverain et la longueur
de son littoral mesurée suivant la direction générale de celui-ci»
(C.LJ. Recueil 1969, p. 54, par. 101 D 3).

En 1977, le tribunal arbitral franco-britannique, qui appliquait la conven-
tion de 1958, a rappelé, à propos d’un «prétendu principe de proportion-
nalité fondé sur la longueur des littoraux» (RSA, vol. XVIII, p. 253,
par. 246), que « c’est ... un facteur à prendre en considération pour juger de
l'effet des caractéristiques géographiques sur l’équité ou l’inéquité d’une
délimitation. » (ibid. p. 188, par. 99) et que « c’est la disproportion plutôt
qu’un principe général de proportionnalité qui constitue le critère ou
facteur pertinent » (ibid., p. 189, par. 101). La pertinence de ce facteur a été
réaffirmée par la Cour dans d’autres affaires de délimitation de plateaux
continentaux: Plateau continental (Tunisie/Jamahiriya arabe libyenne),
arrêt (C.I.J. Recueil 1982, p. 43-44, par. 37); Plateau continental (Jamahi-

33
DÉLIMITATION MARITIME (ARRÊT) 68

riya arabe libyenne/ Malte), arrêt (C.I.J. Recueil 1985, p. 43-44, par. 55); et
par la Chambre dans Paffaire du Golfe du Maine, dans le contexte d’une
ligne unique de délimitation pour le plateau continental et les zones de
pêche. Dans cette affaire, la Chambre a déciaré:

«une délimitation maritime ne saurait ... être établie en procédant
directement à une division de la Zone en contestation, proportionnel-
lement à l’extension respective des côtes des parties de l’aire concer-
née, mais … une disproportion substantielle par rapport à cette
extension, qui résulterait d’une délimitation établie sur une base
différente, représenterait non moins certainement une circonstance
appelant une correction adéquate » (Délimitation de la frontière mari-
time dans la région du golfe du Maine, arrêt, C.I.J. Recueil 1984, p. 323,
par. 185).

67. Il peut advenir que la mise en œuvre pratique du principe soit
compliquée, comme en l’affaire Libye/ Malte, par la présence de revendi-
cations d’Etats tiers, ou par la difficulté de définir avec assez de précision
les côtes et les zones qui doivent être traitées comme pertinentes. De tels
problèmes ne se posent pas en l’espèce. Les revendications possibles de
l’Islande semblent pleinement prises en compte par la ligne des 200 milles
(BCD sur le croquis n° 1, p. 45 ci-dessus) dont les Parties font la limite sud
de la délimitation demandée à la Cour. Il convient de considérer comme
pertinentes les côtes situées entre les points E et F et entre les points G et
H sur le croquis n° 1, puisqu'elles génèrent tout le tracé de la ligne mé-
diane effectué à titre provisoire qui est à l’examen. La question que doit ré-
soudre la Cour est donc la suivante: la différence entre les longueurs des
côtes pertinentes est frappante. Compte tenu des effets générés par une
telle disparité, celle-ci constitue-t-elle, aux fins de la convention de 1958,
une «circonstance spéciale» et, du point de vue de la délimitation des
zones de pêche, une «circonstance pertinente », aux fins des règles du droit
coutumier, appelant l’ajustement ou le déplacement de la ligne médiane ?

68. Une délimitation par la ligne médiane entrainerait, de l’avis de la
Cour, une méconnaissance de la géographie côtière des façades mari-
times du Groenland oriental et de Jan Mayen. Il ne s’agit ni de déterminer
le caractère équitable d’une délimitation en fonction du rapport entre les
longueurs des côtes et de celui des surfaces générées par la projection
maritime des points de la côte (voir Plateau continental (Jamahirya arabe
libyenne/ Malte), C.J. Recueil 1985, p. 46, par. 59), ni « d’égaliser la situa-
tion d’un Etat dont les côtes sont étendues et celle d’un Etat dont les côtes
sont réduites » (Plateau continental de la mer du Nord, C.IL.J. Recueil 1969,
p. 49, par. 91). Mais les différences de longueurs des côtes respectives
des Parties sont si importantes que cette caractéristique est un élément à
prendre en considération lors de l’opération de délimitation. Il convient de
rappeler que, dans l’affaire du Golfe du Maine, la Chambre a estimé qu’un
rapport de 1 à 1,38, calculé dans le golfe du Maine tel que défini par la
Chambre, était suffisant pour justifier la «correction » qu’elle a apportée
à une délimitation par la ligne médiane (C.J. Recueil 1984, p. 336,

34
DÉLIMITATION MARITIME (ARRÊT) 69

par. 221-222). La disparité des longueurs des côtes constitue dès lors une
circonstance spéciale au sens du paragraphe 1 de l’article 6 de la conven-
tion de 1958. De même, s’agissant des zones de pêche, la Cour est d’avis
qu’en raison de la grande disparité des longueurs des côtes l’application
de la ligne médiane aboutit à des résultats manifestement inéquitables.

69. Ilen résulte que, à la lumière de la disparité des longueurs des côtes,
la ligne médiane devrait être ajustée ou déplacée de manière à effectuer la
délimitation plus près de la côte de Jan Mayen. Il convient toutefois
d’indiquer clairement que la prise en compte de la disparité des longueurs
des côtes ne signifie pas une application directe et mathématique du
rapport entre les longueurs des façades côtières du Groenland oriental et
de Jan Mayen. Comme la Cour l’a fait observer:

«Si la proportionnalité pouvait être appliquée ainsi, on voit mal
quel rôle toute autre considération pourrait encore jouer; en effet la
proportionnalité serait alors à la fois le principe du titre sur le plateau
continental et la méhode permettant de mettre ce principe en œuvre.
En tout état de cause la faiblesse de l’argument est que l’utilisation de
la proportionnalité comme véritable méthode ne trouve aucun appui
dans la pratique des Etats ou leurs prises de position publiques, en
particulier à la troisième conférence des Nations Unies sur le droit de
la mer, non plus que dans la jurisprudence.» (Plateau continental
(Jamahiriya arabe libyenne/Malte), C.IJ. Recueil 1985, p. 45-46,
par. 58.)

70. Les circonstances n’obligent pas davantage la Cour à accueillir la
demande du Danemark selon laquelle la ligne de délimitation devrait être
tracée à 200 milles des lignes de base sur la côte du Groenland oriental,
délimitation qui donnerait au Danemark l’extension maximale de sa
demande relative au plateau continental et à la zone de pêche. Une telle
délimitation aurait pour effet de ne laisser à la Norvège que la partie rési-
duelle (le polygone ABFEA sur le croquis n° 1, p. 45 ci-dessus) de la «zone
pertinente au regard du différend sur la délimitation», telle que définie
par le Danemark. La délimitation par la ligne des 200 milles calculée à
partir des côtes du Groenland oriental pourrait sembler plus équitable,
dans une perspective mathématique, que celle qui se fonde sur la ligne
médiane, compte tenu de la disparité des longueurs des côtes, mais cela ne
signifie pas qu’un tel résultat serait équitable en soi, ce qui constitue le but
de toute délimitation maritime fondée sur le droit. La côte de Jan Mayen,
tout autant que celle du Groenland oriental, génère un titre potentiel sur
les espaces maritimes reconnus par le droit coutumier, c’est-à-dire en
principe jusqu’à la limite des 200 milles à partir de ses lignes de base. Si la
Norvège ne se voyait attribuer que la zone résiduelle qui subsiste après
qu’il a été donné plein effet à la côte orientale du Groenland, cela serait
totalement contraire aux droits de Jan Mayen et aussi aux exigences de
l'équité.

71. Au stade actuel de son analyse, la Cour estime dès lors qu’il n’y a
lieu de retenir ni la ligne médiane ni la ligne des 200 milles calculée à

35
DÉLIMITATION MARITIME (ARRÊT) 70

partir des côtes du Groenland oriental dans la zone pertinente pour la
délimitation du plateau continental ou de la zone de pêche. Il s’ensuit que
la ligne de délimitation doit être située entre les deux lignes décrites ci-
dessus, et à un emplacement tel que la solution obtenue soit justifiée par
les circonstances spéciales envisagées dans la convention sur le plateau
continental de 1958, et soit équitable au regard des principes et règles du
droit international coutumier. En conséquence, la Cour va maintenant
examiner quelles autres circonstances pourraient aussi influer sur l’em-
placement de la ligne de délimitation.

72. La Cour en vient maintenant à l'examen de la question de savoir si
l’accès aux ressources de la zone de chevauchement des revendications
constitue un facteur pertinent pour la délimitation. En ce qui concerne les
ressources des fonds marins, la Cour rappelle ce qu’elle a dit dans l’affaire
du Plateau continental (Jamahiriya arabe libyenne/Malte):

«Les ressources effectivement contenues dans le plateau conti-
nental soumis à délimitation, «pour autant que cela soit connu ou
facile à déterminer», pourraient effectivement constituer des
circonstances pertinentes qu’il pourrait être raisonnable de prendre
en compte dans une délimitation, comme la Cour l’a déclaré dans les
affaires du Plateau continental de la mer du Nord(C.I.J. Recueil 1969,
p. 54, par. 101 D 2). En effet, ces ressources représentent bien l’objec-
tif essentiel que les Etats ont en vue en avançant des prétentions sur
les fonds marins qui les recèlent. » (C.I.J. Recueil 1985, p. 41, par. 50.)

Toutefois, peu de renseignements ont été fournis à la Cour à ce sujet, bien
qu’il ait été fait référence aux ressources potentielles en sulfures polymé-
talliques et en hydrocarbures de la région.

73. En ce qui concerne la pêche, les deux Parties ont souligné l’impor-
tance de leurs intérêts respectifs à l’égard des ressources de la mer dans la
région. Il a été porté à la connaissance de ia Cour que la principale
ressource halieutique exploitée dans la zone située entre le Groenland et
Jan Mayen est le capelan. Il s’agit d’une espèce migratoire, dont les dépla-
cements sont fonction des conditions climatiques. En général, le capelan
fraie au large de la côte sud de l'Islande en mars et avril; les jeunes demeu-
rent principalement dans les eaux islandaises, mais en été et en automne
une partie des capelans de deux et trois ans migrent jusque dans les eaux
situées entre le Groenland et Jan Mayen, pour retourner dans les eaux
islandaises en octobre. Les statistiques norvégiennes de capture de cape-
lan pour les années 1980, 1981 et 1984 4 1989 montrent que les stocks se
concentrent généralement dans la partie méridionale de la zone de
chevauchement des revendications, mais qu'ils s'étendent parfois vers
l’est jusque dans les eaux situées autour de Jan Mayen même; il n’a pas été
présenté de données géographiques sur les captures dans les zones qui se
trouvent à l’ouest de la ligne médiane (où les navires norvégiens ne
péchent pas), mais il est admis que les stocks de capelan s'étendent géné-
ralement aussi à l’ouest de la partie méridionale de la zone de chevauche-
ment des revendications.

36
DÉLIMITATION MARITIME (ARRÊT) 71

74. Un accord a été conclu le 12 juin 1989 entre le Groenland/Danemark,
l'Islande et la Norvège, qui prescrit la coopération des trois parties dans la
conservation et la gestion du stock de capelan se trouvant dans l’ensemble
des eaux situées entre le Groenland, l'Islande et Jan Mayen (art. premier), et
prévoit la fixation par voie d’accord d’un total admissible des captures pour
chaque campagne (art. 2), qui est ensuite réparti entre le Groenland, l'Islande
et la Norvège dans les proportions suivantes : onze pour cent, soixante-dix-
huit pour cent et onze pour cent respectivement. En vertu d’un accord de
pêche avec la Communauté européenne, le Groenland alloue chaque année
40 000 tonnes de capelan à la Communauté, dont 10 000 tonnes sont réal-
louées par celle-ci aux îles Féroé, le reste étant cédé par la Communauté
européenne à l'Islande contre un quota de sébaste dans les eaux islandaises.
Le paiement est effectué par la Communauté européenne au Groenland, que
le quota ait été pêché ou non. Le reste du quota de capelan attribué au Groen-
land par l’accord de 1989 est alloué aux armateurs groenlandais qui affrètent
des navires féroïens pour pêcher le capelan moyennant le paiement d’une
redevance par kilo de poisson capturé. Le Danemark a fait valoir que cette
méthode d’exploitation des ressources halieutiques doit être considérée
comme un arrangement temporaire en attendant que soient renforcées les
capacités de la flotte de pêche du Groenland. Le Danemark a souligné
qu’indépendamment des quotas alloués à divers Etats étrangers, les quotas
établis pour le Groenland oriental représentent plus de la moitié du total des
quotas fixés pour toutes les eaux groenlandaises, et a déclaré que le Groen-
land tire un avantage économique de toutes les activités de pêche menées
dans la zone groenlandaise. Le Danemark a aussi souligné la dépendance de
la population inuit du Groenland à l'égard de l'exploitation des ressources de
la côte orientale du Groenland, du point de vue, en particulier, de la chasse
au phoque et de la chasse à la baleine. La Norvège a fait valoir que les eaux
situées entre Jan Mayen et le Groenland sont depuis longtemps des lieux où
les Norvégiens chassent la baleine et le phoque et pratiquent la pêche. Elle a
précisé que les différentes pêches pratiquées dans la région de Jan Mayen
représentent plus de huit pour cent du total des captures de la Norvège, et
qu’elles contribuent à soutenir l’économie fragile des communautés côtières
norvégiennes.

75. Comme cela s’est produit dans plusieurs différends surgis par le
passé en matière de délimitation maritime, les Parties s’opposent essentiel-
lement sur l’accès aux ressources halieutiques : ainsi s'explique l'accent mis
sur l'importance des activités de pêche pour leur économie respective et sur
le caractère traditionnel des différentes pêches menées par les populations
concernées. Dans l'affaire du Golfe du Maine, qui portait sur une limite
maritime unique pour le plateau continental et les zones de pêche, la
Chambre saisie de l’affaire a reconnu la nécessité de tenir compte des effets
de la délimitation sur les activités de pêche de chacune des parties, en
évitant que celle-ci n’entraîne « des répercussions catastrophiques pour la
subsistance et le développement économique des populations des pays
intéressés » (C.J. Recueil 1984, p. 342, par. 237). Compte tenu de cette
jurisprudence, la Cour doit examiner s’il y aurait lieu de déplacer ou

37
DÉLIMITATION MARITIME (ARRÊT) 72

d’ajuster la ligne médiane, comme ligne de délimitation des zones de
pêche, pour assurer aux fragiles communautés de pêche intéressées un
accès équitable à la ressource halieutique que constitue le capelan.

76. Il apparaît à la Cour que la migration saisonnière du capelan est
dans l’ensemble telle qu’il est permis de la considérer, au nord de la ligne
des 200 milles revendiquée par l’Islande, comme étant centrée sur la partie
méridionale de la zone de chevauchement des revendications, à peu près
entre cette ligne et le 72° degré de latitude nord, et que la délimitation de la
zone de pêche doit tenir compte de ce fait. Il est clair qu'aucune délimita-
tion dans cette région ne saurait garantir à chacune des Parties la présence
chaque année de quantités de capelan exploitables dans la zone qui lui est
attribuée par la ligne. La Cour estime toutefois que la ligne médiane est
située trop loin à l’ouest pour que le Danemark soit assuré d’une possibi-
lité d’accés équitable au stock de capelan, puisque cette ligne attribuerait
à la Norvège la totalité de la zone de chevauchement des revendications.
Pour cette raison aussi, la ligne médiane doit donc être ajustée ou déplacée
vers l’est (voir paragraphe 71 ci-dessus).

77. Dans ce contexte, la Cour doit considérer un autre facteur de nature
géophysique sur lequel son attention a été appelée, à savoir la présence de
glaces dans les eaux de la région. Les eaux au large de la partie nord de la
côte orientale du Groenland sont en permanence recouvertes par la
banquise, et le courant du Groenland oriental s’écoule le long de cette
côte en direction du sud en charriant d'énormes quantités de glaces
polaires dérivantes. Il s’ensuit tout d’abord qu'il est pratiquement impos-
sible pendant toute l’année, au nord du cap Brewster (point G), d'accéder
directement, à partir de cette côte, aux eaux situées devant celle-ci, de
sorte que les bateaux de pêche opérant dans la région doivent être basés
dans d’autres parties de la côte. En deuxième lieu, la zone de chevauche-
ment des revendications est elle-même affectée par la présence de glaces
dérivantes: à leur plus faible extension, celles-ci arrivent à peu près à mi-
chemin entre la côte du Groenland et Jan Mayen, et s’étendent ensuite
pour recouvrir virtuellement la totalité de la zone du mois de février au
mois de mai, avant de décroître à nouveau de juin à septembre. Les cartes
présentées par les deux Parties, établies sur la base d’observations par
satellite effectuées sur une longue période et d’une évaluation statistique
de ces observations, montrent de manière concordante dans quelle
mesure la région est soumise à l’emprise des glaces. Les Parties s’accor-
dent à admettre qu’une couverture de quarante pour cent de glaces déri-
vantes rend impossible toute activité normale de navigation et de pêche.
Le Danemark fait valoir en conséquence que la zone des 200 milles qu’il
revendique au large de la côte du Groenland n’attribuerait pas en fait au
Groenland la possibilité d’exploiter la mer sur 200 milles et que la ligne
médiane proposée par la Norvège ne laisserait en fait au Danemark que
dix pour cent des eaux dans lesquelles l’absence de glaces rend la pêche
possible. Ni l’une ni l’autre des Parties n’a parlé de l’incidence éventuelle
qu’aurait en pratique la présence de glaces sur l'exploration et l’exploita-
tion du fond des mers de la zone de chevauchement des revendications.

38
DÉLIMITATION MARITIME (ARRÊT) 73

78. Dans la présente affaire, une question a été posée quant à l’effet des
glaces dérivantes sur l’accès aux ressources de la mer; cette caractéris-
tique géophysique, plus particulièrement à l’intérieur du cercle polaire
arctique, a évidemment un impact substantiel sur l’activité de l’homme.
La pérennité des glaces est une contrainte qui peut entraver de manière
significative l’accès aux ressources de la région, et elle constitue dès lors
une caractéristique géographique particulière de cette région. Toutefois,
dans la présente affaire, il est porté à la connaissance de la Cour que les
stocks de capelan, lorsqu'ils se trouvent, lors d’une année donnée, en
quantités exploitables dans la partie méridionale de la zone de chevau-
chement des revendications, sont exploités à l’époque de l’année (juillet-
septembre) où la couverture de glace s’est retirée vers le nord-ouest. Au
mois d’avril, lorsque la couverture de glace est la plus étendue, il n’y a ni
capelan ni aucune autre espèce halieutique connue pouvant être pêchée
dans les eaux situées entre Jan Mayen et le Groenland. La Cour est donc
convaincue que si les glaces représentent une restriction saisonnière
considérable à l’accès à ces eaux, elles n’affectent pas sensiblement l’accès
aux ressources halieutiques migratoires dans la partie méridionale de la
zone de chevauchement des revendications.

79. Le Danemark estime également pertinent au regard de la délimita-
tion le fait qu’il existe des différences importantes entre le Groenland et
Jan Mayen du point de vue de la population et des facteurs socio-écono-
miques. Il a observé que Jan Mayen n’a pas de population établie de
manière permanente, seules vingt-cinq personnes séjournant temporaire-
ment sur l’île pour raisons de service (paragraphe 15 ci-dessus); en effet,
de l’avis du Danemark, Jan Mayen ne se prête pas à l’habitation humaine
ou à une vie économique propre et n’en a jamais eu. Ainsi qu'il a été déjà
mentionné (paragraphe 14 ci-dessus), la population totale du Groenland
est de cinquante-cinq mille habitants, dont quelque six pour cent vivent
dans la partie est de celui-ci. Pour ce qui concerne les facteurs socio-
économiques, le Danemark a souligné l’importance que revêtent pour
le Groenland la pêche et les activités connexes, qui représentent le prin-
cipal pilier de l’économie groenlandaise; en revanche, les intérêts nor-
végiens en matière de pêche dans les eaux environnant Jan Mayen sont
ceux de la Norvège continentale, non de Jan Mayen même, l’île ne com-
portant pas de pêcheurs. Le Danemark a également invoqué ce qu'il
appelle le «facteur culturel», l'attachement de la population groenlan-
daise à son pays et à la mer qui l’entoure, faisant valoir qu’il serait difficile,
voire impossible, pour les Groenlandais d'admettre que les espaces mari-
times situés à l’intérieur de la zone de 200 milles au large de leurs côtes
soient amputés au profit des intérêts de la population d’un Etat éloigné et
industrialisé, hautement développé.

80. Bien que le Danemark ait employé la terminologie du paragraphe 3
de l’article 121 de la convention des Nations Unies sur le droit de la mer de
1982, qui dispose que «les rochers qui ne se prêtent pas à l’habitation
humaine ou à une vie économique propre n’ont pas de zone économique
exclusive ni de plateau continental », il ne soutient pas que Jan Mayen n’a

39
DÉLIMITATION MARITIME (ARRÊT) 74

aucun titre à un plateau ou à une zone de pêche, mais que, lorsqu'il s’agit
d'établir des lignes de délimitation en mer entre cette fle et les territoires de
l'Islande et du Groenland, Jan Mayen ne peut être dotée d’un plein
effet, mais seulement d’un effet partiel, as$ertion que la Cour a déjà jugée
inacceptable (paragraphe 70 ci-dessus). De l’avis de la Cour, le «facteur
culturel» ne conduit pas davantage à une conclusion différente. La ques-
tion est de savoir si ia dimension et la nature particulière de la population
de Jan Mayen, ainsi que l’absence d’activités de pêche locales, sont des
circonstances qui affectent la délimitation. La Cour observe que l’attribu-
tion d’espaces maritimes à un territoire étatique qui, par nature, a voca-
tion à être permanente, constitue une opération basée sur le droit et
fondée sur le seul caractère côtier dudit territoire. La Cour juge perti-
nentes, dans le présent différend, les observations qu’elle a eu l’occasion
de formuler dans l’affaire du Plateau continental (Jamahiriya arabe
libyenne/Malte), concernant la délimitation du plateau continental:

«La Cour ne considère cependant pas qu’une délimitation doive
être influencée par la situation économique relative des deux Etats
concernés, de sorte que le moins riche des deux verrait quelque peu
augmentée, pour compenser son infériorité en ressources économi-
ques, la zone de plateau continental réputée lui appartenir. De telles
considérations sont tout à fait étrangères à l’intention qui sous-tend
les règles applicables du droit international. Il est clair que ni les
règles qui déterminent la validité du titre juridique sur le plateau
continental, ni celles qui ont trait à la délimitation entre pays voisins
ne font la moindre place aux considérations de développement
économique des Etats en cause. Si le concept de zone économique
exclusive a inclus dès l’origine certaines dispositions spéciales au
bénéfice des Etats en développement, celles-ci n’ont porté ni sur
l'extension de ces zones ni sur leur délimitation entre Etats voisins,
mais seulement sur l'exploitation de leurs ressources. » (C.I.J. Recueil
1985, p. 41, par. 50.)

La Cour conclut donc que, dans la délimitation à opérer en l’espèce, il n’y
a pas lieu de considérer que le faible peuplement de Jan Mayen ou les
facteurs socio-économiques constituent des circonstances à prendre en
compte.

81. A propos de Ja revendication par le Danemark d’une zone de
200 milles au large du Groenland, la Norvège a fait valoir que

«le fait de tracer une ligne de délimitation plus près d’un Etat que
d’un autre écarterait de manière implicite et inéquitable la possibilité
pour le premier Etat de protéger des intérêts qui requièrent une
protection ».

Elle estime que si les juridictions sont peu enclines à permettre que
des considérations de sécurité empiétent sur la tâche majeure, qui est
d’établir d’abord une ligne de délimitation conformément à des critères
géographiques, elles sont néanmoins soucieuses d’éviter de créer des

40
DÉLIMITATION MARITIME (ARRÊT) 75

déséquilibres. La Cour considère que l’observation qu’elle a formulée
dans l’arrêt Libye/Malte(C.I.T. Recueil 1985, p. 42, par. 51) selon laquelle
«les considérations de sécurité ne sont pas sans rapport avec le concept de
plateau continental», constituait une application particulière au plateau
continental, dont la Cour avait alors à traiter, d’une remarque de portée
générale concernant tous les espaces maritimes. En l’espèce, la Cour a
déjà rejeté la ligne des 200 milles. Dans l’affaire du Plateau continental
(Jamahiriya arabe libyenne/Malte), elle était convaincue que

«la limite qui résultera du présent arrêt … ne sera pas proche de la
côte de l’une ou l’autre Partie au point que les questions de sécurité
entrent particulièrement en ligne de compte en l’espèce» (CI.J.
Recueil 1985, p. 42, par. 51).

La Cour est pareillement convaincue, en la présente affaire, en ce qui
concerne la délimitation qu’elle exposera ci-après.

82. S'agissant de la conduite des Parties à l’égard de la zone pertinente,
il faut noter d’abord que cette conduite est caractérisée par le souci de ne
pas aggraver le différend et par le maintien des positions de principe
qu’elles ont adoptées pour la délimitation. Cette conduite a déjà été
examinée par la Cour (paragraphes 33-39) dans le contexte de l’argument
de la Norvège selon lequel les Parties ont, par leur conduite, déjà reconnu
Papplicabilité d’une délimitation selon la ligne médiane, argument que la
Cour n’a pas accepté. Il reste maintenant à examiner la question de la
conduite des Parties dans un autre contexte, celui d’une affirmation du
Danemark tenant principalement à des actes de la Norvège. Cette affir-
mation est que, de même que dans l’affaire du Plateau continental (Tuni-
sie/Jamahiriya arabe libyenne) (C.I.J. Recueil 1982, p. 84, par. 118), la
conduite des Parties constitue un facteur éminemment pertinent pour
choisir la méthode appropriée de délimitation lorsque cette conduite a
indiqué une méthode particulière comme étant de nature à produire un
résultat équitable. A cet égard, le Danemark s’appuie sur la délimitation
maritime intervenue entre la Norvège et l'Islande, et sur une ligne de déli-
mitation établie par la Norvège entre la zone économique de la Norvège
continentale et la zone de protection de la pêche de l’archipel du Svalbard
(ile aux Ours - Bjorngya).

83. Aux termes d’un accord relatif à la pêche et au plateau continental
conclu le 28 mai 1980 entre la Norvège et l’Islande, une commission de
conciliation a été établie avec pour mandat de présenter des recommanda-
tions sur la ligne de délimitation de la région du plateau située entre
l'Islande et Jan Mayen (art. 9). Aux termes d’un accord subséquent, en
date du 22 octobre 1981, la Norvège et l'Islande ont indiqué qu’en
concluant l’accord précédent elles étaient convenues

«de l’extension de la zone économique de l’Islande à 200 milles, y
compris dans les régions situées entre l’Isiande et Jan Mayen où la
distance entre les lignes de base est inférieure à 400 milles » (préam-
bule).

41
DÉLIMITATION MARITIME (ARRÊT) 76

L'accord disposait en outre que

«la ligne de délimitation entre les parties du plateau continental des
parties dans la zone située entre ’Islande et Jan Mayen coincidera
avec la ligne de délimitation des zones économiques des parties »
(art. premier).

Quant à fle aux Ours, qui est l’île la plus méridionale de l’archipel du
Svalbard, elle est située à moins de 400 milles marins au nord du continent
norvégien. Bien qu’assujettie aux dispositions particulières du traité du
Spitsberg du 9 février 1920, elle fait partie du Royaume de Norvège. Le
3 juin 1977 la Norvège, par décret royal, a établi une zone de protection de
la pêche autour du Svalbard, y compris l’île aux Ours, dont la limite exté-
rieure devait être située à 200 milles des lignes de base. Ce décret disposait
toutefois que la zone «est en outre délimitée par la limite extérieure de la
zone économique au large du continent norvégien » (sect. 1, par. 3). Le
Danemark soutient que la Norvège a ainsi accepté que Jan Mayen par
rapport à l'Islande, comme l’île aux Ours par rapport à la Norvège conti-
nentale, non seulement ne pouvaient avoir une délimitation effectuée par
une ligne médiane, mais encore ne devaient pas empiéter sur les zones de
200 milles respectives de l'Islande et de la Norvège continentale.

84. Dans la présente affaire, la Norvège a nié que les accords conclus
entre elle et l’Islande constituent une conduite pertinente ou un précé-
dent, faisant valoir qu'ils représentent une concession politique accordée
à un Etat insulaire lourdement tributaire de ses pêcheries et entretenant
par ailleurs des relations spéciales avec la Norvège. Elle a rappelé avoir
protesté lorsque l’Islande avait établi sa zone de 200 milles, et elle a
souligné que l'Islande avait toujours été très active, principalement en
matière de pêche, dans les eaux situées entre ses propres côtes et
Jan Mayen, ce qui n’avait pas été le cas du Groenland. S’agissant du traite-
ment de l’île aux Ours, la Norvège a souligné que le Svalbard, y compris
Vile aux Ours, fait partie du Royaume de Norvège et qu’il n’était donc
nullement question de procéder à une délimitation internationale de
zones se chevauchant.

85. En ce qui concerne l’île aux Ours, ce territoire est situé dans une
région sans rapport avec la zone de chevauchement des revendications à
délimiter maintenant. A cet égard, la Cour observe qu’une partie à un
différend ne saurait être juridiquement tenue de transposer, pour le règle-
ment de ce différend, une solution particulière qu’elle a adoptée précé-
demment dans un contexte différent. Même si la délimitation du Svalbard
devait être considérée comme une délimitation internationale, la Norvège
ne serait pas plus tenue par cette solution que le Danemark n’est tenu
d'appliquer dans le présent différend la méthode de l’équidistance utilisée
pour la délimitation entre la Norvège et le Danemark dans le Skagerrak et
une partie de la mer du Nord, ou au large des îles Féroé.

86. L’argument que le Danemark tire des accords conclus entre
l'Islande et la Norvège pour la délimitation des espaces maritimes situés
au sud de Jan Mayen mérite un examen particulier, étant donné que ces

42
DÉLIMITATION MARITIME (ARRÊT) 77

instruments concernent directement l’île de Jan Mayen elle-même. En
opposant à la Norvège les accords de 1980 et 1981, le Danemark entend
obtenir, par voie judiciaire, l'égalité de traitement avec l'Islande. Il est
compréhensible que le Danemark cherche à obtenir une telle égalité de
traitement. Mais, dans les relations conventionnelles, il appartient
toujours aux parties intéressées de déterminer, par accord, les conditions
dans lesquelles peuvent au mieux être aménagés leurs rapports mutuels.
Dans le cas particulier de la délimitation maritime, le droit international
ne prescrit pas, en vue de parvenir à une solution équitable, d’adopter une
méthode unique pour la délimitation des espaces maritimes de tous les
côtés d’une île ou pour l’ensemble de la façade côtière d’un Etat particu-
lier, plutôt que d’adopter, si les parties le souhaitent, divers systèmes de
délimitation pour les différents secteurs de la côte. Par conséquent, la
conduite des parties n’a dans bien des cas pas d’influence sur une telle
délimitation. Le fait que la situation régie par les accords de 1980 et 1981
partage avec le présent différend certains éléments (identité de l’île, parti-
cipation de la Norvège) ne présente qu’un intérêt de pure forme. Ces
raisons amènent la Cour à conclure que la conduite des Parties ne consti-
tue pas un élément qui puisse exercer une influence sur l’opération de
délimitation dans la présente espèce.

* *

87. A l'issue de son examen des circonstances géophysiques et autres
qui lui ont été signalées comme méritant d’entrer en ligne de compte aux
fins de la délimitation du plateau continental et des zones de pêche, la
Cour est arrivée à la conclusion suivante: la ligne médiane adoptée à titre
provisoire comme première étape de la délimitation des deux espaces
devrait être ajustée ou déplacée afin de devenir une ligne tracée de
manière à attribuer au Danemark une plus grande étendue d’espaces
maritimes que ne le ferait la ligne médiane. Cependant, la ligne tracée par
le Danemark à 200 milles marins à partir des lignes de base du Groenland
oriental constituerait un ajustement excessif et produirait des effets
inéquitables. Il faut donc tracer la ligne de délimitation à l’intérieur de la
zone de chevauchement des revendications, entre les lignes proposées par
chacune des Parties. La Cour va donc maintenant aborder la question de
l'emplacement précis de cette ligne.

88. Dans son contre-mémoire, la Norvège a soutenu que la Cour
devrait rendre

«un arrêt qui serait déclaratif des fondements de la délimita-
tion, mais s’en remettrait aux négociations entre les Parties pour
l'articulation (ou la démarcation) précise du tracé »,

43
DÉLIMITATION MARITIME (ARRÊT) 78

et l’objet de ses conclusions a été et reste limité à la demande du prononcé
de ce qu’elle appelle un jugement « déclaratoire» en faveur de la ligne
médiane. Etant donné que, de l’avis de la Cour, les lignes de délimitation
qui résultent de l’application du droit en la matière ne peuvent prendre la
forme de la ligne médiane, la Cour ne saurait accueillir de telles conclu-
sions. Elle ne saurait davantage accueillir les conclusions du Danemark
selon lesquelles il conviendrait de tracer une ligne de délimitation à
200 milles des lignes de base du Groenland oriental, en se servant des
coordonnées précises fournies par le Danemark. Toutefois, à l'audience,
le Danemark a présenté une conclusion additionnelle et subsidiaire (para-
graphe 10 ci-dessus) demandant à la Cour:

«de décider, en conformité avec le droit international et à la lumière
des faits et des arguments mis en avant par les Parties, où la ligne de
délimitation doit être tracée entre les zones de pêche et le plateau
continental du Danemark et de la Norvège dans les eaux comprises
entre le Groenland et Jan Mayen, et de tracer cette ligne» (les italiques
sont de la Cour).

Lors de l’audience finale, il a été déclaré, au nom de la Norvège, à propos
des conclusions finales du Danemark, que la Norvège maintenait la posi-
tion exposée dans son contre-mémoire et qui a été citée ci-dessus.

89. La Cour estime qu’elle ne s’acquitterait pas complétement de son
obligation de statuer sur le différend si elle ne donnait qu’une indication
générale de la fagon dont devrait étre fixée la ligne de délimitation et
s’en remettait 4 un accord ultérieur entre les Parties, comme la Norvége
l'a instamment demandé. La Cour est convaincue qu’elle doit définir la
ligne de délimitation de telle sorte que les questions qui resteraient à ré-
soudre soient strictement des questions relatives aux techniques hydrogra-
phiques que les Parties, avec l’aide de leurs experts, peuvent certainement
résoudre. La zone de chevauchement des revendications est définie en
l’espèce par la ligne médiane et la ligne des 200 milles du Groenland, et ces
lignes constituent toutes deux des constructions géométriques; il pourrait
y avoir des divergences d'opinions au sujet de points de base, mais dès lors
que les points de base sont déterminés, les deux lignes s’ensuivent auto-
matiquement. La ligne médiane tracée à titre provisoire comme première
étape de l’opération de délimitation a été en conséquence définie par réfé-
rence aux points de base indiqués par les Parties sur les côtes du Groen-
land et de Jan Mayen. De même, la Cour peut définir la ligne de déli-
mitation, qu’il s’agit maintenant d'indiquer, en faisant référence à cette
ligne médiane et à la ligne des 200 milles calculée par le Danemark à par-
tir des points de base situés sur la côte du Groenland. Dès lors, la Cour
procédera à l’établissement d’une telle délimitation, en utilisant pour ce
faire les lignes de base et les coordonnées que les Parties elles-mêmes ont
jugé pouvoir employer dans leurs écritures et plaidoiries.

*

44
DÉLIMITATION MARITIME (ARRÊT) 79

90. La Cour a déterminé (paragraphe 44 ci-dessus) qu’elle est tenue
d’appliquer, et elle a appliqué, le droit qui régit le plateau continental et le
droit qui régit les zones de pêche. Cela fait, elle est arrivée à la conclusion
que la ligne médiane tracée à titre provisoire, employée comme point de
départ pour la délimitation du plateau continental et des zones de pêche,
doit être ajustée ou déplacée de manière à attribuer au Danemark une plus
grande partie des espaces maritimes. En ce qui concerne le plateau conti-
nental, rien n’exige que la ligne soit déplacée vers l’est de façon égale sur
toute sa longueur; en effet, si d’autres considérations militaient en faveur
d’une autre forme d’ajustement, la Cour, en adoptant cette autre solution,
resterait dans les limites du pouvoir discrétionnaire que lui confère la
nécessité de parvenir à un résultat équitable. S’agissant des zones de
pêche, un accès équitable aux ressources de la partie méridionale de la
zone de chevauchement des revendications doit être assurée par un ajuste-
ment ou déplacement sensible de la ligne médiane tracée à titre provisoire
dans cette région. De l’avis de la Cour, la délimitation décrite ci-après,
suivant laquelle l'emplacement des lignes de délimitation est le même
pour les deux catégories d’espaces maritimes, constitue, dans les circons-
tances de l’espèce, une juste application tant du droit applicable au
plateau continental que de celui qui régit les zones de pêche.

91. La ligne de délimitation doit se trouver entre la ligne médiane et la
ligne des 200 milles à partir des lignes de base du Groenland oriental.
Partant au nord du point À, point d’intersection de ces deux lignes, elle
aboutira à un point situé sur la ligne des 200 milles tracée à partir des
lignes de base revendiquées par l'Islande, entre les points D et B sur le
croquis n° 2 (p. 80 ci-après). Aux fins de la définition de la ligne et pour
assurer de manière appropriée un accès équitable aux ressources halieu-
tiques, la zone de chevauchement des revendications sera partagée en
trois secteurs, comme suit. La ligne des 200 milles du Groenland (entre les
points A et B sur le croquis n° 2) s’infléchit de façon caractérisée en deux
endroits, indiqués comme les points I et J sur le croquis. La ligne médiane
s’infléchit de même aux points correspondants marqués K et L. Des lignes
droites tracées entre les points I et K, ainsi qu'entre les points J et L, divi-
sent donc la zone de chevauchement des revendications en trois secteurs,
qui seront désignés dans l’ordre du sud au nord comme le secteur 1, le
secteur 2 et le secteur 3.

92. Le secteur le plus au sud, le secteur 1, correspond essentiellement à
la principale zone de péche mentionnée au paragraphe 73 ci-dessus. La
Cour en conclut que les deux Parties doivent avoir un accès équitable aux
ressources halieutiques de cette zone. A cette fin, il est identifié sur la ligne
des 200 milles revendiquée par I’Islande entre les points B et D un point,
appelé point M, équidistant de ces deux derniers, et il est tracé à partir du
point M une ligne coupant la ligne reliant les points J et L en un point
appelé N, de façon à diviser le secteur 1 en deux parties de superficies
égales. La ligne de délimitation est indiquée sur le croquis n° 2 comme la
ligne reliant les points N et M. En ce qui concerne les secteurs 2 et 3, il
s’agit de tirer les conclusions appropriées, dans Papplication des prin-

45
DÉLIMITATION MARITIME (ARRÊT)

80

 

 

70°

65°

 

pe Ol OW, ;
>a CROQUIS N° 2
v
%
A
Ne
MER DU

GROENLANOD

lle Shannon
H
ff

 

  
  
   

  

 

 

 

{75°
N
GROENLANOD
CX ‘
LR
q VA |
F GY JAN MAYEN
F
G
2
Scoresby Sund
| 70°
N
CB
a
er
yor
of? ER DE
À !
of Kolbeinsey , N RVEGE
| 65°
N
; —— TN : 1 ow" a r
DÉLIMITATION MARITIME (ARRÊT) 81

cipes équitables, du fait que les longueurs des côtes présentent une dispa-
rité marquée, comme il en a été question aux paragraphes 61 à 71 ci-
dessus. La Cour estime qu’un partage par parts égales de toute la zone
de chevauchement des revendications donnerait trop de poids à cette
circonstance. Tenant compte du partage par parts égales du secteur 1, elle
considère que ce serait répondre aux exigences de l'équité que de procé-
der au partage ci-après des parties restantes de la zone de chevauchement
des revendications : un point (O sur le croquis n° 2) doit être déterminé sur
la ligne reliant I et K de manière que la distance de I à O soit le double de la
distance de O à K; la délimitation des secteurs 2 et 3 est ensuite effectuée
grâce à la ligne droite reliant le point N à ce point O et à la ligne droite
reliant le point O au point A.

93. Les coordonnées des divers points mentionnés ont été calculées
comme suit sur la base des informations que chacune des Parties a four-
nies à la Cour en ce qui concerne les points de base des côtes de son terri-
toire, et elles sont indiquées ci-après pour leur information:

{Système géodésique mondial, 1984)

Toutes les lignes droites mentionnées aux paragraphes 91 et 92 sont des

Latitude nord Longitude ouest

74° 21’ 46,9” 5° 00' 27,7” = A
72° 28' 35,9” 9° 23’ 09,4” = I
71° 32’ 58,4" 11° 11'23,6” = J
69° 34’ 43,3” 12° 09’ 25,5” = B
69° 38’ 26,8” 12° 43’ 21,1” = C
70° 12’ 50,5” 15° 10’ 21,8” = D
72° 07' 16,0” 14° 40’ 25,4” = L
73° 01' 42,5” 12° 25’ 23,2” = K
69° 54’ 26,9” 13° 38’ 01,0” = M
71° 50’ 00,8” 12° 50’ 48,2” = N
72° 50’ 58,7” 11° 23’ 23,2” = O

lignes géodésiques.

94. Par ces motifs,

La Cour,

Par quatorze voix contre une,

Décide ce qui suit: dans les limites définies,

1) au nord, par l’intersection de la ligne d’équidistance entre la côte du
Groenland oriental et la côte ouest de Jan Mayen et de la limite des
200 milles calculée à partir de ladite côte du Groenland (appelée
point A sur le croquis n° 2) et,

47
DÉLIMITATION MARITIME (ARRÊT) 82

2) au sud, par la limite des 200 milles au large de l'Islande, telle que reven-
diquée par l'Islande, entre les points d’intersection de cette limite et
des deux lignes susmentionnées (appelés points B et D sur le croquis
n°2),

la ligne de délimitation divisant le plateau continental et les zones de

pêche du Royaume du Danemark et du Royaume de Norvège doit être

tracée comme indiqué aux paragraphes 91 et 92 du présent arrêt.

Pour: Sir Robert Jennings, Président; M. Oda, Vice-Président; MM. Ago,
Schwebel, Bedjaoui, Ni, Evensen, Tarassov, Guillaume, Shahabuddeen,
Aguilar Mawdsley, Weeramantry, Ranjeva, Ajibola, juges ;

CONTRE: M. Fischer, juge ad hoc.

Fait en anglais et en frangais, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le quatorze juin mil neuf cent quatre-vingt-treize, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement du Royaume du Dane-
mark et au Gouvernement du Royaume de Norvége.

Le Président,
(Signé) R. Y. JENNINGS.
Le Greffier,

(Signé) Eduardo VALENCIA-OSPINA.

M. Oba, Vice-Président, MM. EVENSEN, AGUILAR MAWDSLEY et
RANJEVA, juges, joignent des déclarations à |’arrét.

M. Opa, Vice-Président, MM. SCHWEBEL, SHAHABUDDEEN, WEERA-
MANTRY et AJIBOLA, juges, joignent à l’arrêt les exposés de leur opinion
individuelle.

M. FISCHER, juge ad hoc, joint à l’arrêt l’exposé de son opinion dissi-
dente.

(Paraphé) R.Y.J.
(Paraphé) E.V.O.

48
